EXHIBIT 10.1

EXHIBIT 10.1

 

EXECUTION COPY

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of April 16, 2020

among

KOHL’S, INC.,
as the Lead Borrower

For

The Borrowers Named Herein

The Guarantors Named Herein

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Agent, L/C Issuer and Swing Line Lender,

and

The Other Lenders Party Hereto

MUFG BANK, LTD., U.S. BANK NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., AND
JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents

 

BMO HARRIS BANK, N.A., TD BANK, N.A., GOLDMAN SACHS BANK USA AND MORGAN STANLEY
BANK, N.A.
as Co-Documentation Agents

WELLS FARGO BANK, NATIONAL ASSOCIATION, MUFG BANK, LTD., MUFG UNION BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., JPMORGAN CHASE BANK,
N.A., BMO HARRIS BANK, N.A., and TD BANK, N.A.
as

Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SectionPage 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS1 

1.01Defined Terms1 

1.02Other Interpretive Provisions46 

1.03Accounting Terms47 

1.04Rounding47 

1.05Times of Day47 

1.06Letter of Credit Amounts47 

1.07Currency Equivalents Generally48 

1.08Divisions48 

1.09LIBOR Replacement48 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS51 

2.01Committed Loans; Reserves51 

2.02Borrowings, Conversions and Continuations of Committed Loans52 

2.03Letters of Credit54 

2.04Swing Line Loans62 

2.05Prepayments65 

2.06Termination or Reduction of Commitments66 

2.07Repayment of Loans67 

2.08Interest67 

2.09Fees67 

2.10Computation of Interest and Fees68 

2.11Evidence of Debt68 

2.12Payments Generally; Agent’s Clawback68 

2.13Sharing of Payments by Lenders70 

2.14Settlement Amongst Lenders70 

2.15Uncommitted Increase in Commitments71 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD
BORROWER73 

3.01Taxes73 

3.02Illegality75 

3.03Inability to Determine Rates75 

3.04Increased Costs; Reserves on LIBOR Rate Loans75 

3.05Compensation for Losses77 

3.06Mitigation Obligations; Replacement of Lenders77 

3.07Survival78 

3.08Designation of Lead Borrower as Borrowers’ Agent78 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS78 

4.01Conditions of Initial Credit Extension78 

4.02Conditions to all Credit Extensions81 

--------------------------------------------------------------------------------

(i) 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES82 

5.01Existence, Qualification and Power82 

5.02Authorization; No Contravention82 

5.03Governmental Authorization; Other Consents83 

5.04Binding Effect83 

5.05Financial Statements; No Material Adverse Effect83 

5.06Litigation84 

5.07No Default84 

5.08Ownership of Property; Liens84 

5.09Environmental Compliance84 

5.10Insurance85 

5.11Taxes85 

5.12ERISA Compliance85 

5.13Subsidiaries; Equity Interests86 

5.14Margin Regulations; Investment Company Act86 

5.15Disclosure86 

5.16Compliance with Laws87 

5.17Intellectual Property; Licenses, Etc87 

5.18Labor Matters87 

5.19Security Documents88 

5.20Solvency88 

5.21Deposit Accounts; Credit Card Arrangements88 

5.22Broker89 

5.23Customer and Trade Relations89 

5.24Material Contracts89 

5.25Casualty89 

5.26OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws89 

5.27Patriot Act89 

5.28Swap Contracts89 

ARTICLE VI AFFIRMATIVE COVENANTS90 

6.01Financial Statements90 

6.02Certificates; Other Information91 

6.03Notices93 

6.04Payment of Obligations94 

6.05Preservation of Existence, Etc94 

6.06Maintenance of Properties94 

6.07Maintenance of Insurance95 

6.08Compliance with Laws96 

6.09Books and Records; Accountants96 

6.10Inspection Rights96 

6.11Use of Proceeds97 

6.12Additional Loan Parties97 

6.13Cash Management98 

6.14Information Regarding the Collateral99 

6.15Physical Inventories100 

6.16Environmental Laws100 

6.17Further Assurances100 

6.18Compliance with Terms of Leaseholds101 

--------------------------------------------------------------------------------

(ii) 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

6.19Material Contracts102 

6.20OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws102 

ARTICLE VII NEGATIVE COVENANTS102 

7.01Liens102 

7.02Investments102 

7.03Indebtedness; Disqualified Stock102 

7.04Fundamental Changes102 

7.05Dispositions103 

7.06Restricted Payments103 

7.07Prepayments of Indebtedness104 

7.08Change in Nature of Business.104 

7.09Transactions with Affiliates104 

7.10Burdensome Agreements104 

7.11Use of Proceeds105 

7.12Amendment of Material Documents105 

7.13Fiscal Year105 

7.14Deposit Accounts; Credit Card Processors105 

7.15Financial Covenant105 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES106 

8.01Events of Default106 

8.02Remedies Upon Event of Default109 

8.03Application of Funds109 

ARTICLE IX THE AGENT111 

9.01Appointment and Authority111 

9.02Rights as a Lender111 

9.03Exculpatory Provisions111 

9.04Reliance by Agent112 

9.05Delegation of Duties112 

9.06Resignation of Agent113 

9.07Non-Reliance on Agent and Other Lenders113 

9.08No Other Duties, Etc114 

9.09Agent May File Proofs of Claim114 

9.10Collateral and Guaranty Matters114 

9.11Notice of Transfer115 

9.12Reports and Financial Statements115 

9.13Agency for Perfection116 

9.14Indemnification of Agent116 

9.15Relation among Lenders116 

9.16Defaulting Lenders116 

9.17Co-Syndication Agent; Co-Documentation Agents and Joint Lead Arrangers118 

9.18Providers119 

ARTICLE X MISCELLANEOUS119 

10.01Amendments, Etc119 

--------------------------------------------------------------------------------

(iii) 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

10.02Notices; Effectiveness; Electronic Communications121 

10.03No Waiver; Cumulative Remedies123 

10.04Expenses; Indemnity; Damage Waiver123 

10.05Payments Set Aside125 

10.06Successors and Assigns125 

10.07Treatment of Certain Information; Confidentiality128 

10.08Right of Setoff129 

10.09Interest Rate Limitation129 

10.10Counterparts; Integration; Effectiveness130 

10.11Survival130 

10.12Severability130 

10.13Replacement of Lenders130 

10.14Governing Law; Jurisdiction; Etc131 

10.15Waiver of Jury Trial132 

10.16No Advisory or Fiduciary Responsibility132 

10.17Patriot Act Notice133 

10.18Foreign Asset Control Regulations133 

10.19Time of the Essence133 

10.20Designation as Senior Funded Debt133 

10.21Press Releases133 

10.22Additional Waivers134 

10.23No Strict Construction135 

10.24Attachments136 

10.25Keepwell136 

10.26Acknowledgment and Consent to Bail-In of Affected Financial
Institutions136 

10.27Acknowledgement Regarding Any Supported QFCs136 

 

SIGNATURES…………………………………………………………………………………………S-1

--------------------------------------------------------------------------------

(iv) 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULES

1.01Borrowers 

1.02Guarantors 

1.03Existing Letters of Credit 

2.01Commitments and Applicable Percentages 

5.01Loan Parties Organizational Information 

5.06Litigation 

5.08(b)(1)Owned Real Estate 

5.08(b)(2)Leased Real Estate 

5.09Environmental Matters 

5.10Insurance 

5.13Subsidiaries; Other Equity Investments 

5.17Intellectual Property Matters 

5.18Collective Bargaining Agreements 

5.21(a)DDAs 

5.21(b)Credit Card Arrangements 

5.24Material Contracts 

6.02Financial and Collateral Reporting 

7.01Existing Liens 

7.02Existing Investments 

7.02(a)Investment Policy 

7.03Existing Indebtedness 

7.09Affiliate Transactions 

10.02Agent’s Office; Certain Addresses for Notices 

EXHIBITS

Form of

ALIBOR Rate Loan Notice 

BSwing Line Loan Notice 

C-1Note 

C-2Swing Line Note 

DCompliance Certificate 

EAssignment and Assumption 

FBorrowing Base Certificate 

GCredit Card Notification 

F[Reserved] 

GJoinder Agreement 

HBorrowing Base Certificate 

IDDA Notification 

JCredit Card Processor Notification  

KInventory Certificate 

--------------------------------------------------------------------------------

(v) 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 16, 2020, among

KOHL’S, INC., a Delaware corporation (the “Lead Borrower”),

the Persons named on Schedule 1.01 hereto (collectively, the “Borrowers”),

the Persons named on Schedule 1.02 hereto (collectively, the “Guarantors”),

each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”),

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, L/C Issuer and Swing Line
Lender;

MUFG BANK, LTD., U.S. BANK NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents; and

 

BMO HARRIS BANK, N.A., TD BANK, N.A., GOLDMAN SACHS BANK USA and MORGAN STANLEY
BANK, N.A., as Co-Documentation Agents.

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case on
the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below: 

“Accommodation Payment” as defined in Section 10.22(d).

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state.  The
term “Account” includes health-care-insurance receivables.

“Account Party” has the meaning specified in Section 2.03(h).

“ACH” means automated clearing house transfers.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit, division or line of
business of another Person or (c) any merger or consolidation of such Person
with any other Person or other transaction or series of transactions resulting
in the acquisition of all or substantially all of the assets, or of any business
unit, division or line of business of another Person, or a Controlling interest
in the Equity Interests, of any Person, in each case in any transaction or group
of transactions which are part of a common plan.

“Additional Commitment Lender” shall have the meaning provided in Section
2.15(c).

“Adjustment Date” means the first day of each Fiscal Quarter, commencing August
1, 2020.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution, or (b)
any UK Financial Institution.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (iii)
any other Person directly or indirectly holding 10% or more of any class of the
Equity Interests of that Person, and (iv) any other Person 10% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.

“Agent” means Wells Fargo in its capacity as administrative agent and collateral
agent under any of the Loan Documents, or any successor thereto.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Agent’s Office” means the Agent’s address and account as set forth on Schedule
10.02, or such other address or account as the Agent may from time to time
notify the Lead Borrower and the Lenders.

“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Closing Date, the Aggregate Commitments are $1,500,000,000.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.22(d).

“Anti-Corruption Laws” means the FCPA, as amended, and all other applicable laws
and regulations or ordinances concerning or relating to bribery or corruption in
any jurisdiction in which any Loan Party or any of its Subsidiaries or
Affiliates is located or is doing business.

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Applicable Lenders” means the Required Lenders, the Supermajority Lenders, all
affected Lenders, or all Lenders, as the context may require.

“Applicable Margin” means:

(a)From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level III of the pricing grid below; and 

(b)From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily Availability for the Fiscal Quarter ended
immediately preceding such Adjustment Date; provided that notwithstanding
anything to the contrary set forth herein, upon the occurrence of an Event of
Default, the Agent may, and at the direction of the Required Lenders shall,
immediately increase the Applicable Margin to that set forth in Level III (even
if the Average Daily Availability requirements for a different Level have been
met) and interest shall accrue at the Default Rate; provided further if any
Borrowing Base Certificates are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in any
Borrowing Base Certificates otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand. 

Level

Average Daily Availability

LIBOR Margin

Base Rate Margin

Commercial Letter of Credit Fee

Standby Letter of Credit Fee

I

Greater than or equal to 66% of the Loan Cap

1.75%

0.75%

1.25%

1.75%

II

Less than 66%, but greater than or equal to, 33% of the Loan Cap

2.00%

1.00%

1.50%

2.00%

III

Less than 33% of the Loan Cap

2.25%

1.25%

1.75%

2.25%

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Appraisal Percentage” means 90%.

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Appraised Value” means the appraised orderly liquidation values, net of costs
and expenses to be incurred in connection with any such liquidation, which
values are expressed as one or more percentages of Cost of Eligible Inventory as
set forth in the inventory stock ledger of the Lead Borrower, which value shall
be determined from time to time by the most recent appraisal for such Inventory
undertaken by an independent appraiser engaged by the Agent.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender, (c) an entity or an Affiliate of an entity that administers or manages a
Lender or (d) the same investment advisor or an advisor under common control
with such Lender, Affiliate or advisor, as applicable.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended February 1, 2020, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.

“Availability” means, as of any date of determination thereof by the Agent, the
result, if a positive number, of:

(a)The Loan Cap 

Minus

(b)The Total Outstandings. 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Agent from time to time determines in
its Permitted Discretion as being appropriate (a) to reflect the impediments to
the Agent’s ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Agent determines will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or the assets, business, financial performance or financial
condition of any Loan Party, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Agent’s Permitted Discretion, (but are
not limited to) reserves based on: (i) rent; (ii) customs duties, and other
costs to release Inventory which is being imported into the United States; (iii)
outstanding Taxes and other governmental charges, including, without limitation,
ad valorem, real estate, personal property, sales, claims of the PBGC and other
Taxes which may have priority

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

over the interests of the Agent in the Collateral; (iv) salaries, wages and
benefits due to employees of any Borrower, (v) customer credit liabilities
consisting of the aggregate remaining value at such time of (a) outstanding gift
certificates and gift cards of the Loan Parties entitling the holder thereof to
use all or a portion of the certificate or gift card to pay all or a portion of
the purchase price for any Inventory, (b) outstanding merchandise credits of the
Loan Parties, and (c) liabilities in connection with frequent shopping programs
of the Loan Parties, (vi) deposits made by customers with respect to the
purchase of goods or the performance of services and layaway obligations of the
Loan Parties, (vii) reserves for reasonably anticipated changes in the Appraised
Value of Eligible Inventory between appraisals, (viii) warehousemen’s or
bailee’s charges and other Liens which may have priority over the interests of
the Agent in the Collateral, (ix) amounts due to vendors on account of consigned
goods, (x) Cash Management Reserves, (xi) Bank Products Reserves, (xii)
royalties payable in respect of licensed merchandise, and (xiii) Debt Maturity
Reserve.

“Average Daily Availability” means, for any Fiscal Quarter, an amount equal to
the sum of Availability for each day of such Fiscal Quarter divided by the
actual number of days in such Fiscal Quarter, as determined by the Agent, which
determination shall be conclusive absent manifest error.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank Products” means (a) any services or facilities provided to any Loan Party
by the Agent, Lenders or any of their Affiliates (but excluding Cash Management
Services) including, without limitation, on account of (i) Swap Contracts, (ii)
merchant services constituting a line of credit, (iii) leasing, (iv) Factored
Receivables, (v) supply chain finance services including, without limitation,
trade payable services and supplier accounts receivable purchases, and (vi)
commercial equipment financing and leasing, including vendor finance and chattel
paper purchases and syndication, and (b) letters of credit issued under any
Specified L/C Facility, so long as the issuer thereof is a Qualified
Counterparty.

“Bank Products Reserves” means such reserves as the Agent from time to time
determines in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus ½%, (b) the LIBOR Rate (which rate
shall be calculated based upon an Interest Period of one month and shall be
determined on a daily basis), plus one percentage point, (c) the rate of
interest announced, from time to time, within Wells Fargo at its principal
office in San Francisco as its “prime rate”, with the understanding that the
“prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate (and, if any such announced rate is below zero, then the
rate determined pursuant to this clause (c) shall be deemed to be zero), and (d)
0.75%.

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Blocked Account” has the meaning provided in Section 6.13(a)(ii).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Agent,
establishing control, pursuant to Section 9-104 of the UCC or other applicable
section of the UCC, of such account by the Agent and whereby the bank
maintaining such account agrees, upon the occurrence and during the continuance
of a Cash Dominion Event, to comply only with the instructions originated by the
Agent without the further consent of any Loan Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Book Value” means the book value of inventory as reflected in the most recently
delivered certificate in accordance with Section 6.02(a).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a)the face amount of Eligible Credit Card Receivables multiplied by the Credit
Card Advance Rate; 

plus

(b)the Cost of Eligible Inventory, net of Inventory Reserves, multiplied by the
product of Appraisal Percentage multiplied by the Appraised Value of Eligible
Inventory; 

minus

(c)the then amount of all Availability Reserves;  

provided, however, from the Closing Date until the earlier of: (a) the ninetieth
(90th) day after the Closing Date (which date may be extended by the Agent in
its Permitted Discretion up to an additional ninety (90) days, so long as, at
the time any such extension is granted, the Book Value of the Loan Parties is
greater than $2,500,000,000) and (b) the date the Agent shall have received an
acceptable inventory appraisal and field examination in form and substance
reasonably acceptable to the Agent, the “Borrowing Base” shall be deemed to be
equal to the following: (A) 50% of the face value of the Borrowers’ credit card
receivables, plus (B) 65% of the Book Value of the Borrowers’ Inventory, minus
(C) the then amount of all Availability Reserves. If, after the

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

expiration of the foregoing time period, as same may be extended as provided
above, the Agent shall not have received such updated inventory appraisal and
field examination, the Borrowing Base shall be equal to $0.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Lead Borrower, which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Agent.

“Business” means the retail sale of apparel, footwear, home goods, health and
wellness products and/or related accessories.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of and are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBOR Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo, and in the name of, the Agent
(or as the Agent shall otherwise direct) and under the sole and exclusive
dominion and control of the Agent, in which deposits are required to be made in
accordance with Section 2.03(k) or 8.02(c).

“Cash Collateralize” has the meaning specified in Section 2.03(k).  Derivatives
of such term have corresponding meanings.

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) (a) the Book Value of the Loan Parties’
Inventory is less than $2,500,000,000 and (b) the failure of the Borrowers to
maintain Specified Availability of the greater of at least (1) $130,000,000, or
(2) ten percent (10%) of the Loan Cap.  For purposes of this Agreement, the
occurrence of a Cash Dominion Event shall be deemed continuing (i) so long as
such Specified Event of Default has not been waived, or (ii) if the Cash
Dominion Event arises as a result of the Borrowers’ failure to achieve Specified
Availability or Book Value of Inventory as required hereunder, until either
Specified Availability has exceeded the greater of (x) $130,000,000, or (y) ten
percent (10%) of the Loan Cap or the Book Value of the Loan Parties’ Inventory
has exceeded $2,500,000,000, in each case, for thirty (30) consecutive calendar
days, in which case a Cash Dominion Event shall no longer be deemed to be
continuing for purposes of this Agreement; provided that a Cash Dominion Event
shall be deemed continuing (even if a Specified Event of Default is no longer
continuing and/or Specified Availability or Book Value of Inventory exceeds the
required amount

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

for thirty (30) consecutive calendar days) at all times after a Cash Dominion
Event has occurred and been discontinued on two (2) occasion(s) in any twelve
(12) month period. The termination of a Cash Dominion Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

“Cash Management Reserves” means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party or their Subsidiaries by the Agent, Lenders or any of
their Affiliates, including without limitation, Wells Fargo Merchant Services,
L.L.C.,  including, without limitation: (a) ACH transactions, (b) controlled
disbursement services, treasury, depository, overdraft, and electronic funds
transfer services, (c) credit or debit cards, (d) any services related to the
acceptance and/or processing of payment cards or devices, (e) purchase cards,
and (f) print services.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq, as amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a controlled foreign corporation (as that term is defined in the
Code) in which any Loan Party is a “United States shareholder” within the
meaning of Section 951(b) of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-three percent (33%) or more of the Equity Interests of the
Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such Equity Interests that such “person” or “group” has the right to acquire
pursuant to any option right); or 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(b)during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or 

(c)any “change in control” or “sale” or “disposition” or similar event as
defined in any Organizational Document of any Loan Party or in any Material
Contract, or any document governing Material Indebtedness of any Loan Party
(including, without limitation, any “Change of Control” or “Change of Control
Repurchase Event” as such terms are defined in any of the Indenture); or 

(d)the Parent fails at any time to own, directly or indirectly, 100% of the
Equity Interests of each other Loan Party free and clear of all Liens (other
than the Liens in favor of the Agent), except where such failure is as a result
of a transaction permitted by the Loan Documents. 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Co-Documentation Agents” means BMO Harris Bank, N.A., TD Bank, N.A., Goldman
Sachs Bank USA and Morgan Stanley Bank, N.A.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate, (iv) as to any landlord, provides the Agent with a
reasonable time to sell and dispose of the Collateral from such Real Estate, and
(v) makes such other agreements with the Agent as the Agent may reasonably
require.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Commitment Increase” has the meaning specified in Section 2.15(a).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning provided in Section 6.13(d).

“Consent” means actual consent given by a Lender from whom such consent is
sought.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Parent and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges, (ii) the provision for Federal, state, local and
foreign income Taxes, (iii) depreciation and amortization expense and (iv) other
non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Parent and its Subsidiaries for such Measurement Period), minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits and (ii) all non-cash
items increasing Consolidated Net Income (in each case of or by the Parent and
its Subsidiaries for such Measurement Period), all as determined on a
Consolidated basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period minus (iii) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash during such period
to (b) the sum of (i) Debt Service Charges plus (ii) the aggregate amount of all
Restricted Payments, in each case, of or by the Parent and its Subsidiaries for
the most recently completed Measurement Period, all as determined on a
Consolidated basis in accordance with GAAP.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

the extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, (b) all interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP minus (d)
interest income during such period (excluding any portion of interest income
representing accruals of amounts received in a previous period), in each case of
or by the Parent and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.

“Consolidated Net Income” means, as of any date of determination, the net income
of the Parent and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP,
provided, however, that there shall be excluded therefrom (a) extraordinary
gains and extraordinary losses for such Measurement Period, (b) the income (or
loss) of such Person during such Measurement Period in which any other Person
has a joint interest, except to the extent of the amount of cash dividends or
other distributions actually paid in cash to such Person during such period, (c)
the income (or loss) of such Person during such Measurement Period and accrued
prior to the date it becomes a Subsidiary of a Person or any of such Person’s
Subsidiaries or is merged into or consolidated with a Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries, and (d) the income of any direct or indirect Subsidiary of a
Person to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that Parent’s equity in any net loss of
any such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income.

“Consolidated Net Tangible Assets” has the meaning given to such term in the
Indenture.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the lower of cost or market value of Inventory calculated using the
retail inventory method, based upon the Borrowers’ accounting practices, known
to the Agent, which practices are in effect on the Closing Date as such
calculated cost is determined from invoices received by the Borrowers, the
Borrowers’ purchase journals or the Borrowers’ stock ledger.

“Covenant Compliance Event” means (a) the Book Value of the Loan Party’s
Inventory is less than $2,500,000,000, and (b) Specified Availability at any
time is less than or equal to ten percent (10%) of the Loan Cap.  For purposes
hereof, the occurrence of a Covenant Compliance Event shall be deemed continuing
until Specified Availability has exceeded ten percent (10%) of the Loan Cap or
the Book Value of the Loan Parties’ Inventory has exceeded $2,500,000,000, in
each case, for thirty (30) consecutive calendar days, in which case a Covenant
Compliance Event shall no longer be deemed to be continuing for purposes of this
Agreement. The termination of a Covenant Compliance as provided herein shall in
no way limit, waive or delay the occurrence of a subsequent Covenant Compliance
Event in the event that the conditions set forth in this definition again arise.

“Credit Card Advance Rate” means 90%.

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, and other non-bank credit
or debit cards, including, without limitation, credit or debit cards issued by
or through American Express Travel Related Services Company, Inc.,  and Novus
Services, Inc. and other issuers approved by the Agent.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer or Credit Card Processor to a Loan Party resulting from charges by a
customer of a Loan Party on credit or debit cards issued by such Credit Card
Issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each L/C Issuer, (iv) the Joint Lead
Arrangers, (v) each beneficiary of each indemnification obligation undertaken by
any Loan Party under any Loan Document and each Qualified Counterparty, (vi) any
other Person to whom Obligations under this Agreement and other Loan Documents
are owing, and (vii) the successors and assigns of each of the foregoing, and
(b) collectively, all of the foregoing.

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates in connection
with this Agreement and the other Loan Documents, including without limitation
(i) the reasonable fees, charges and disbursements (A) of counsel for the Agent,
(B) of outside consultants and advisors for the Agent, (C) of appraisers or
third party valuation services, (D) of commercial finance examinations, (E)
imposed or incurred in connection by Agent with any background checks or
OFAC/PEP searches related to any Loan Party or its Subsidiaries, (F) with
respect to photocopying, notarization, couriers and messengers,
telecommunication, public record searches, filing fees, recording fees,
publication, real estate surveys, real estate title policies and endorsements,
and environmental audits and (G) all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of the Obligations, (ii)
in connection with (A) the syndication of the credit facilities provided for
herein (including reasonable costs and expenses relative to the rating of any
Loan, CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the credit facilities), (B) the preparation,
negotiation, administration (including travel, meals, and lodging), management,
execution and delivery of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral, including, without limitation, in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, or (D) third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Credit Parties’ relationship with any Loan Party or any of its Subsidiaries,
or (E) any

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

workout, restructuring, proceeding under any Debtor Relief Laws or negotiations
in respect of any Obligations or (F) defending the Loan Documents, irrespective
of whether a lawsuit or other adverse proceeding is brought, or (G) in taking
any enforcement action or any Remedial Action with respect to the Collateral,
and (iii) all customary fees and charges (as adjusted from time to time) (A) of
the Agents with respect to the disbursement of funds (or the receipt of funds)
to or for the account of Borrowers (whether by wire transfer or otherwise),
together with any out-of-pocket costs and expenses incurred in connection
therewith, and (B) imposed or incurred by Agent resulting from the dishonor of
checks payable by or to any Loan Party and (b) costs or expenses (including
taxes and insurance premiums) required to be paid by any Loan Party or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by any Credit Party and (c) with respect to the L/C Issuer, and its
Affiliates, all reasonable out-of-pocket expenses incurred in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder; and (d) all reasonable out-of-pocket expenses
incurred by the Credit Parties who are not the Agent, the L/C Issuer or any
Affiliate of any of them, after the occurrence and during the continuance of an
Event of Default, provided that such Credit Parties shall be entitled to
reimbursement for no more than one counsel representing all such Credit Parties
(absent a conflict of interest in which case the Credit Parties may engage and
be reimbursed for additional counsel).

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.  All funds in each DDA shall be conclusively presumed
to be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“DDA Notification” has the meaning provided therefor in Section 6.13(b).

“Debt Maturity Reserve” means, as of any date of determination thereof, an
Availability Reserve in an amount equal to the outstanding balance of Material
Indebtedness, or any notes, instrument or other documents issued in exchange
thereof or refinancing or replacing same. The Debt Maturity Reserve for any
Material Indebtedness shall be established on the ninetieth (90th) day prior to
the earlier of (i) the current stated maturity date of such Material
Indebtedness or (ii) the stated maturity date of the Indebtedness refinanced or
replaced in connection with any Permitted Refinancing of such Material
Indebtedness or any notes, instruments or other documents issued in exchange
thereof or refinancing or replacing the same, and shall be eliminated when all
of such Material Indebtedness and any notes, instruments or other documents
issued in exchange thereof or refinancing or replacing the same are repaid, or
refinanced or extended such that the then stated maturity date of the
Indebtedness evidenced thereby is more than ninety (90) days after the date set
forth in clause (a) of the definition of Maturity Date.

“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid or required to be paid for such Measurement
Period, plus (b) principal payments made or required to be made on account of
Indebtedness (excluding the Obligations and any Synthetic Lease Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period, in each case determined on a Consolidated basis in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a LIBOR Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin for Standby Letters of Credit or Commercial Letters of Credit, as
applicable, plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder, or (ii) pay to Agent, L/C Issuer, or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified any Borrower, Agent or L/C Issuer in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (c) has failed, within three Business
Days after written request by Agent or Lead Borrower, to confirm in writing to
Agent and Lead Borrower that it will comply with its prospective funding
obligations hereunder (provided, that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
Agent and Lead Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of any proceeding under any Debtor Relief Laws,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Lead Borrower, L/C Issuer, and each Lender.

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Committed Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests other than Equity Interests of Parent) by any Person (or the
granting of any option or other right to do any of the foregoing), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith .

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the date on which the Loans mature; provided, however, that (i) only
the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

for the benefit of employees of the Lead Borrower or its Subsidiaries or by any
such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
 The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Parent and its
Subsidiaries may become obligated to pay upon maturity of, or pursuant to any
mandatory redemption provisions of, such Disqualified Stock or portion thereof,
plus accrued dividends.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person or a holding company,
investment vehicle or trust for, or owned and operated by or for the primary
benefit of, a natural person) approved by (i) the Agent, the L/C Issuer and the
Swing Line Lender, and (ii) unless a Default or an Event of Default has occurred
and is continuing, the Lead Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include a Loan Party or any of the Loan Parties’ Affiliates
or Subsidiaries.

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination, as determined by the Agent in its Permitted Discretion: such
Credit Card Receivable (i) has been earned by performance and represents the
bona fide amounts due to a Loan Party from a Credit Card Issuer or Credit Card
Processor, and in each case originated in the ordinary course of business of
such Loan Party, and (ii) in each case is acceptable to the Agent in its
Permitted Discretion, and is not ineligible for inclusion in the calculation of
the Borrowing Base pursuant to any of clauses (a) through (j) below.  Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, such
Credit Card Receivable shall indicate no Person other than a Loan Party as payee
or remittance party.  In determining the amount to be so included, the face
amount of a Credit Card Receivable shall be reduced by, without duplication, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Loan Party may be obligated to rebate to a customer, a Credit
Card Issuer or Credit Card Processor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Receivable but not yet applied by the
Loan Parties to reduce the amount of such Credit Card Receivable.  Except as
otherwise agreed by the Agent in its Permitted Discretion, any Credit Card
Receivable included within any of the following categories shall not constitute
an Eligible Credit Card Receivable:

(a)Credit Card Receivables which do not constitute a “payment intangible” (as
defined in the UCC); 

(b)Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale; 

(c)Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest in favor of the Agent, or (ii) with respect to
which a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (other than Liens granted to the Agent pursuant to the
Security Documents); 

(d)Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback); 

(e)Credit Card Receivables as to which the Credit Card Issuer or Credit Card
Processor has the right under certain circumstances to require a Loan Party to
repurchase the Credit Card Receivables from such Credit Card Issuer or Credit
Card Processor; 

(f)Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor which is the subject of any bankruptcy or insolvency proceedings; 

(g)Credit Card Receivables which are not a valid, legally enforceable obligation
of the applicable Credit Card Issuer or Credit Card Processor with respect
thereto; 

(h)Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables; or 

(i)Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine. 

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Loan Party that are finished goods,
merchantable and readily saleable to the public in the ordinary course of the
Loan Parties’ business and deemed by the Agent in its Permitted Discretion to be
eligible for inclusion in the calculation of the Borrowing Base, in each case
that, except as otherwise agreed by the Agent, (A) complies with each of the
representations and warranties respecting Inventory made by the Loan Parties in
the Loan Documents, and (B) is not excluded as ineligible by virtue of one or
more of the criteria set forth below as determined by the Agent in its Permitted
Discretion.  Except as otherwise agreed by the Agent, in its Permitted
Discretion, the following items of Inventory shall not be included in Eligible
Inventory:

(a)Inventory that is not solely owned by a Loan Party or a Loan Party does not
have good and valid title thereto; 

(b)Inventory that is leased by or is on consignment to a Loan Party or which is
consigned by a Loan Party to a Person which is not a Loan Party; 

(c)Inventory that is not located in the United States of America (excluding
territories or possessions of the United States); 

(d)Inventory that is not located at a location that is owned or leased by a Loan
Party, except (i) Inventory in transit between such owned or leased locations or
locations which meet the criteria set forth in clause (ii) below, or (ii) to the
extent that the Loan Parties have furnished the Agent with (A) any UCC financing
statements or other documents that the Agent may determine to be necessary to
perfect its security interest in such Inventory at such location, and (B) a
Collateral Access Agreement executed by the Person owning any such location on
terms reasonably acceptable to the Agent; 

(e)Inventory that is located in (i) a distribution center or warehouse leased by
a Loan Party or (ii) a leased location in a Landlord Lien State, unless, in all
cases, the applicable lessor has delivered to the Agent a Collateral Access
Agreement or the Agent has implemented Inventory Reserves for such location in
its Permitted Discretion;  

(f)Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work-in-process, raw
materials, or that constitute samples, spare parts, promotional, marketing,
labels, bags and other packaging and shipping materials or supplies used or
consumed in a Loan Party’s business, (iv) not in compliance with all standards
imposed by any Governmental Authority having regulatory authority over such
Inventory, its use or sale, or (v) are bill and hold goods; 

(g)Inventory that is not subject to a perfected first-priority security interest
in favor of the Agent; 

(h)Inventory that is not insured in compliance with the provisions of Section
5.10 hereof; 

(i)Inventory that has been sold but not yet delivered or as to which a Loan
Party has accepted a deposit; 

(j)Inventory that is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third party from which any Loan Party or
any of its Subsidiaries has  

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

received notice of a dispute in respect of any such agreement with respect to
such items of Inventory; or

(k)Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Loan Parties’ business, unless and
until the Agent has completed or received (A) an appraisal of such Inventory
from appraisers satisfactory to the Agent and establishes an advance rate and
Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory, and (B) such other due diligence
as the Agent may require, all of the results of the foregoing to be reasonably
satisfactory to the Agent. 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 and 4971 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification to the Lead Borrower or any ERISA
Affiliate that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination of a Pension Plan or a

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Multiemployer Plan under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Lead Borrower or any ERISA Affiliate; or (g) the
determination that any Pension Plan is considered to be an “at-risk” plan, or
that any Multiemployer Plan is considered to be in “endangered” or “critical”
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 or 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Agent, any Lender, the L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties hereunder, (a) taxes imposed on or measured by its overall
net income (however denominated), and franchise taxes imposed on it (in lieu of
net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which any Loan Party is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Lead Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Loan Parties with respect to such withholding tax pursuant to
Section 3.01(a), (d) any U.S. federal, state or local backup withholding tax,
and (e) any U.S. federal withholding tax imposed under FATCA.

“Executive Order” has the meaning set forth in Section 10.18.

“Exempted Debt” has the meaning given to such term in the Indenture.

“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated as of July 25, 2019 among the Lead Borrower, or Borrower, and
Wells Fargo Bank, N.A. as administrative agent, and a syndicate of lenders.

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Existing Letters of Credit” means those letters of credit described on Schedule
1.03.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Agent and the other Credit Parties, in form reasonably satisfactory to the
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.

“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with Wells
Fargo, any Lender or any of their respective Affiliates pursuant to a factoring
arrangement or otherwise with the Person that sold the goods or rendered the
services to the Loan Party which gave rise to such Account.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it (and, if any such rate is below zero, then
the rate determined pursuant to this definition shall be deemed to be zero).

“Fee Letters” means, collectively, (a) the Fee Letter, dated as of the date
hereof, among the Borrowers and the Agent and (b) each Arranger Fee Letter,
dated as of the date hereof, among the Borrowers and the Joint Lead Arranger
party thereto.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end in accordance with the National Retail Federation calendar
(https://nrf.com/resources/4-5-4-calendar) in accordance with the fiscal
accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end in accordance with the National Retail Federation calendar
(https://nrf.com/resources/4-5-4-calendar) in accordance with the fiscal
accounting calendar of the Loan Parties.

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday closest to January 31st of any calendar year.

--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Flood Laws” means, collectively, (i) the National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973), (ii) the Flood Disaster Reform Act
of 2004, (iii) the Biggert-Waters Flood Insurance Reform Act of 2012, and (iv)
all laws, rules and regulations related to any of the foregoing, in each case as
to clauses (i) through (iv) including any amendments or successor provisions.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means the Parent and each Subsidiary of the Parent (other than
Borrowers and any CFCs) that shall be required to execute and deliver a Facility
Guaranty pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Increase Effective Date” shall have the meaning provided therefor in Section
2.15(d).

“Increased Reporting Event” means (a) the Book Value of the Loan Parties’
Inventory is less than $2,500,000,000, and (b) the failure of the Borrowers to
maintain Specified Availability at least equal to twenty percent (20%) of the
Loan Cap.  For purposes of this Agreement, the occurrence of an Increased
Reporting Event shall be deemed continuing until the Book Value has exceeded
$2,500,000,000 or Specified Availability has exceeded twenty percent (20%) of
the Loan Cap, in all cases, for thirty (30) consecutive calendar days, in which
case an Increased Reporting shall no longer be deemed to be continuing for
purposes of this Agreement.  The termination of an Increased Reporting Event as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Increased Reporting Event in the event that the conditions set forth
in this definition again arise

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; 

(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; 

(c)net obligations of such Person under any Swap Contract; 

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 90 days (other than
during Fiscal Year 2020, in which case, 120 days) after the date on which such
trade account payable was created); 

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; 

(f)All Indebtedness of such Person (i) in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligations, the capitalized amount of
the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease, agreement
or instrument were accounted for as a capital lease; 

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock, or any
warrant, right or option to acquire such Equity Interest), valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and 

--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(h)all Guarantees of such Person in respect of any of the foregoing. 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Indenture” means that certain that certain Indenture dated as of December 1,
1995, between Kohl’s Corporation, as the issuer, and The Bank of New York Mellon
Trust Company, N.A., formerly known as The Bank of New York Trust Company, N.A.,
as successor to The Bank of New York, as trustee, together with all supplements,
amendments and modifications entered into, or otherwise issued pursuant thereto,
in all cases, as in effect on the Closing Date.

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, customer lists, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

“Intercreditor Provisions” has the meaning specified in Section 8.01(q).

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBOR Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first day after the end of each
month  and the Maturity Date.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Lead Borrower in its LIBOR Rate Loan Notice; provided that:

--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; 

(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; 

(iii)no Interest Period shall extend beyond the Maturity Date; and 

(iv)notwithstanding the provisions of clause (iii) no Interest Period shall have
a duration of less than one (1) month, and if any Interest Period applicable to
a LIBOR Borrowing would be for a shorter period, such Interest Period shall not
be available hereunder. 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s
and/or its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, or which reflect such
other factors as affect the market value of the Eligible Inventory or which
reflect claims and liabilities that the Agent determines will need to be
satisfied in connection with the realization upon the Inventory. Without
limiting the generality of the foregoing, Inventory Reserves may, in the Agent’s
Permitted Discretion, include (but are not limited to) reserves based on:

(a)Obsolescence; 

(b)Seasonality; 

(c)Shrink; 

(d)Imbalance; 

(e)Change in Inventory character; 

(f)Change in Inventory composition; 

(g)Change in Inventory mix; 

(h)Markdowns (both permanent and point of sale); 

--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(i)Retail markons and markups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and 

(j)Out-of-date and/or expired Inventory. 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the L/C Issuer for use.

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Lead Borrower (or any
Subsidiary) or in favor of the L/C Issuer and relating to any such Letter of
Credit.

“Joinder” means an agreement, in form satisfactory to the Agent pursuant to
which, among other things, a Person becomes a party to, and bound by the terms
of, this Agreement and/or the other Loan Documents in the same capacity and to
the same extent as either a Borrower or a Guarantor, as the Agent may determine.

“Joint Lead Arrangers” means Wells Fargo, MUFG Bank, LTD., MUFG Union Bank,
N.A., U.S. Bank National Association, Bank of America, N.A., JPMorgan Chase
Bank, N.A., BMO Harris Bank, N.A. and TD Bank, N.A., each in its capacity as
joint lead arranger and sole book manager.

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Agent in any of the Collateral.

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof, or the renewal thereof.

“L/C Individual Sublimit” means, with respect to any L/C Issuer, an amount equal
to (a) with respect to Letters of Credit issued by Lenders who are L/C Issuers
as of the Closing Date, the respective amounts set forth on Schedule 2.01, and
(b) with respect to Letters of Credit issued by any other Lender who may become
an L/C Issuer after the Closing Date, the amount agreed to by such L/C Issuer
and Lead

--------------------------------------------------------------------------------

25

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Borrower, upon notice to the Agent, in each case, as such amount may be
increased for an L/C Issuer as agreed to by such L/C Issuer and the Lead
Borrower, upon notice to the Agent. No L/C Issuer’s Sublimit may exceed such
Lender’s Commitment.  

“L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Agent in its discretion), (b)
with respect to the Existing Letters of Credit and until such Existing Letters
of Credit expire or are returned undrawn, Wells Fargo, and (c) any other Lender
selected by the Agent in its discretion and approved by such Lender in writing
to the Agent. The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer and/or for such
Affiliate to act as an advising, transferring, confirming and/or nominated bank
in connection with the issuance or administration of any such Letter of Credit,
in which case the term “L/C Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“L/C Obligations” means, as at any date of determination, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Loan.  For purposes of computing the amounts available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of any Rule under the
ISP or any article of the UCP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn. Any letters of
credit issued under a Specified L/C Facility shall not constitute Letters of
Credit, and amounts thereunder (whether undrawn or drawn but unreimbursed) shall
not constitute L/C Obligations.

“Lead Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Agent.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit; provided, however, for the avoidance of doubt, letters of credit issued
under a Specified L/C Facility shall not constitute Letters of Credit.

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

“Letter of Credit Disbursement” means a payment made by the L/C Issuer pursuant
to a Letter of Credit.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

--------------------------------------------------------------------------------

26

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning specified in Section 2.03(l).

“Letter of Credit Indemnified Costs” has the meaning specified in Section
2.03(f).

“Letter of Credit Related Person” has the meaning specified in Section 2.03(f).

“Letter of Credit Sublimit” means an amount equal to $200,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.  A permanent reduction of the Aggregate Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Lead Borrower’s option, less
than) the Aggregate Commitments.

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.

“LIBOR Rate” means for any Interest Period with respect to a LIBOR Rate Loan,
the rate per annum as equal to the greater of: (a) 0.75% and (b) published by
ICE Benchmark Administration Limited (or any successor page or other
commercially available source as the Agent may designate from time to time) as
of 11:00 a.m., London time, two Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with this Agreement (and, if any published rate is below zero, then the rate
determined pursuant to this clause (b) shall be deemed zero). Each determination
of the LIBOR Rate shall be made by the Agent and shall be conclusive in the
absence of manifest error.

“LIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the LIBOR Rate.

“LIBOR Rate Loan Notice” means a notice for a LIBOR Borrowing or continuation
pursuant to Section 2.02(b), which shall be substantially in the form of Exhibit
A.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going out of business”, “store closing”, or other similarly themed
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan or a Swing Line Loan.

--------------------------------------------------------------------------------

27

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, all Borrowing Base Certificates, the Blocked Account Agreements, the
DDA Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, each Request for Credit Extension, and any other instrument
or agreement now or hereafter executed and delivered in connection herewith, or
in connection with any transaction arising out of any Cash Management Services
and Bank Products, each as amended and in effect from time to time (in all
cases, excluding any Specified L/C Facilities).  

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

“Margin Stock” is as defined in Regulation U of the FRB as in effect from time
to time.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Parent and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its payment and other material obligations under any Loan
Document to which it is a party; or (c) a material impairment of the rights and
remedies of the Agent or any Lender under any Loan Document or a material
adverse effect on (i) the Collateral, (ii) the validity, perfection or priority
of any Lien granted by any Loan Party in favor of any Agent on any material
portion of the Collateral, or (iii) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.  In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party that, if terminated, could be reasonably expected to
cause a Material Adverse Effect.  

“Material Indebtedness” means (a) all Indebtedness issued and otherwise
outstanding under the Indenture (including Indebtedness incurred pursuant to
clause (j) of the definition of “Permitted Indebtedness”), (b) all Indebtedness
incurred pursuant to clause (k) of the definition of “Permitted Indebtedness”,
and (c) other Indebtedness (other than the Obligations) of the Loan Parties in
an aggregate principal amount exceeding $75,000,000. For purposes of determining
the amount of Material Indebtedness at any time, (a) the amount of the
obligations in respect of any Swap Contract at such time shall be calculated at
the Swap Termination Value thereof, (b) undrawn committed or available amounts
shall be included, and (c) all amounts owing to all creditors under any combined
or syndicated credit arrangement shall be included.

“Material Intellectual Property” means such rights with respect to the
Intellectual Property of the Loan Parties as are reasonably necessary or
material to permit the Agent to enforce its rights and remedies under the Loan
Documents with respect to the Collateral, or the disposition of which would
otherwise materially adversely affect the Appraised Value of the Collateral of
the Loan Parties.

“Maturity Date” means  July 25, 2024.

--------------------------------------------------------------------------------

28

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the Parent or, if fewer than four consecutive
Fiscal Quarters of the Parent have been completed since the Closing Date, the
Fiscal Quarters of the Parent that have been completed since the Closing Date.

“Monthly Borrowing Base Delivery Event” means (a) Book Value of the Loan
Parties’ Inventory is less than $2,500,000,000, and (b) the failure of the
Borrowers to maintain Availability at least equal to fifty percent (50%) of the
Loan Cap.  For purposes of this Agreement, the occurrence of a Monthly Borrowing
Base Delivery Event shall be deemed continuing until Availability has exceeded
fifty percent (50%) of the Loan Cap or Book Value of the Loan Parties’ Inventory
shall exceed $2,500,000,000, in each case, for thirty (30) consecutive calendar
days, in which case a Monthly Borrowing Base Delivery Event shall no longer be
deemed to be continuing for purposes of this Agreement.  The termination of a
Monthly Borrowing Base Delivery Event as provided herein shall in no way limit,
waive or delay the occurrence of a subsequent Monthly Borrowing Base Delivery
Event in the event that the conditions set forth in this definition again arise.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Proceeds” means

(a)with respect to any Disposition by any Loan Party or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of any Loan Party
or any of its Subsidiaries, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such transaction (including any cash or
cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset by a Lien permitted hereunder which is senior
to the Agent’s Lien on such asset and that is required to be repaid (or to
establish an escrow for the future repayment thereof) in connection with such
transaction (other than Indebtedness under the Loan Documents) and (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction (including, without
limitation, appraisals, and brokerage, legal, title and recording or transfer
tax expenses and commissions) paid by any Loan Party to third parties (other
than Affiliates)); and 

(b)with respect to the sale or issuance of any Equity Interest by any Loan Party
or any of its Subsidiaries, or the incurrence or issuance of any Indebtedness by
any Loan Party or any of its Subsidiaries, the excess of (i) the sum of the cash
and cash equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith. 

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit C-1, and (b) the Swing Line Note, as each may be amended, supplemented
or modified from time to time..

--------------------------------------------------------------------------------

29

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest
,fees, costs, expenses and indemnities are allowed claims in such proceeding,
and (b) any Other Liabilities; provided that the Obligations shall not include
any Excluded Swap Obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Liabilities” means (a) any obligation on account of (i) any Cash
Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (ii) any transaction with any Lender or any of its
Affiliates, which arises out of any Bank Product entered into with any Loan
Party and any such Person, as each may be amended from time to time.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

“Parent” means KOHL’S CORPORATION, a Wisconsin corporation.

“Participant” has the meaning specified in Section 10.06(d).

--------------------------------------------------------------------------------

30

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Patriot Act” has the meaning specified in Section 5.27.

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Specified Event of Default then
exists or would arise as a result of entering into such transaction or the
making of such payment, (b) the Agent shall have received the initial inventory
appraisal and field examination, each in form and substance reasonably
acceptable to the Agent and in accordance with the definition of “Borrowing
Base”, and (c) before and immediately after giving effect to such transaction or
payment, Availability is greater than twenty percent (20%) of the Loan Cap. At
any time when any Loans (but not, for the avoidance of doubt, L/C Obligations)
are outstanding, prior to undertaking any transaction or payment which is
subject to the Payment Conditions, the Loan Parties shall deliver to the Agent
an updated Borrowing Base Certificate (i) updated with respect to the Collateral
reported thereon as of the immediately preceding Fiscal Month ending more than
fifteen (15) days prior to such giving effect to such specified transaction or
payment, and (ii) prepared after giving effect to such specified transaction or
payment; provided that, if the aggregate consideration for such specified
transaction or payment is less than $75,000,000, the foregoing evidence shall
only be required to the extent Availability is less than forty percent (40%) of
the Loan Cap; provided, further, nothing contained herein shall be deemed a
waiver of the requirement under this Agreement of compliance with the
requirements above with respect to any specified transaction or payment for
which the Payment Conditions are required to be satisfied, and the consummation
of any such transaction or the making of any such payment by the Loan Parties
shall be deemed a representation and warranty by the Loan Parties that such
requirement has been met.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

(a)No Default or Event of Default then exists or would arise from the
consummation of such Acquisition; 

(b)Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law; 

(c)The Lead Borrower shall have furnished the Agent with thirty (30) days’ prior
written notice of such intended Acquisition and shall have furnished the Agent
with a current draft of the acquisition documents (and final copies thereof as
and when executed), a summary of any due diligence undertaken by the Loan
Parties in connection with such Acquisition, appropriate financial statements of
the Person which is the subject of such Acquisition, pro forma projected
financial statements for the twelve (12) month period following such Acquisition
after giving effect to such Acquisition (including balance sheets, cash flows
and income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other  

--------------------------------------------------------------------------------

31

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

information as the Agent may reasonably require, all of which shall be
reasonably satisfactory to the Agent; provided, however, with respect to any
Acquisition with consideration of less than $75,000,000, the Loan Parties shall
only be required to provide the Agent with prompt written notice after
consummation of such Acquisition, together with copies of executed acquisition
documents, and such other information as Agent may reasonably require in
connection therewith under this clause (c);

(d)Either (i) the legal structure of the Acquisition shall be acceptable to the
Agent in its discretion, or (ii) the Loan Parties shall have provided the Agent
with a favorable solvency opinion from an unaffiliated third party valuation
firm reasonably satisfactory to the Agent; 

(e)After giving effect to the Acquisition, if the Acquisition is an Acquisition
of the Equity Interests, a Loan Party shall acquire and own, directly or
indirectly, a majority of the Equity Interests in the Person being acquired and
shall Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired; 

(f)Any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or Acquisition of Equity Interests, the Person which is
the subject of such Acquisition shall be engaged in, a business otherwise
permitted to be engaged in by a Borrower under this Agreement; 

(g)If the Person which is the subject of such Acquisition will be maintained as
a Subsidiary of a Loan Party, such Subsidiary shall have been joined as a
“Borrower” hereunder or as a Guarantor, as the Agent shall determine, and the
Agent shall have received a first priority security and/or mortgage interest in
such Subsidiary’s Equity Interests, Inventory, Accounts, Real Estate and other
property of the same nature as constitutes collateral under the Security
Documents; and 

(h)the Loan Parties shall have satisfied the Payment Conditions. 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Disposition” means any of the following:

(a)Dispositions of inventory in the ordinary course of business, including but
not limited to, inventory that has been marked down or designated as clearance
inventory in the ordinary course of business so long as consistent with past
practices; 

(b)bulk sales or other Dispositions of the Inventory of a Loan Party not in the
ordinary course of business in connection with Store closings, at arm’s length,
provided, that such Store closures and related Inventory Dispositions shall not
exceed (i) in any Fiscal Year of the Parent and its Subsidiaries, a number of
the Loan Parties’ Stores representing more than ten percent (10%) of the Loan
Parties’ Consolidated net sales during the immediately preceding Fiscal Year
(net of new Store openings) and (ii) in the aggregate from and after the Closing
Date, a number of the Loan Parties’ Stores representing more than fifteen
percent (15%) of the Loan Parties’ Consolidated net sales since the Closing Date
(net of new Store openings), provided, that all sales of Inventory in connection
with Store closings shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agent; provided, further
that all Net Proceeds received in connection therewith are applied to the
Obligations if then required in accordance with Section 2.05 hereof; 

--------------------------------------------------------------------------------

32

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(c)non-exclusive licenses of Intellectual Property of a Loan Party or any of its
Subsidiaries in the ordinary course of business; 

(d)licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agent, the Agent shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agent; 

(e)Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value; 

(f)sales, transfers and Dispositions among the Loan Parties or by any Subsidiary
to a Loan Party; 

(g)sales, transfers and Dispositions by any Subsidiary which is not a Loan Party
to another Subsidiary that is not a Loan Party; and 

(h)as long as no Default or Event of Default then exists or would arise
therefrom, sales of Real Estate of any Loan Party (or sales of any Person or
Persons created to hold such Real Estate or the Equity Interests in such Person
or Persons), including sale-leaseback transactions involving any such Real
Estate pursuant to leases on market terms, as long as such sale is made for fair
market value;  

provided, however, no Dispositions of Material Intellectual Property made to any
Person (other than a Loan Party) shall constitute a Permitted Disposition unless
such Disposition is subject to a non-exclusive, irrevocable (until the
Obligations have been paid in full) royalty-free license of such Material
Intellectual Property in favor of the Agent for use in connection with the
exercise of rights and remedies of the Secured Parties under the Loan Documents
in respect of the Collateral, which license shall be substantially similar to
the license described in Section 6.1 of the Security Agreement (or otherwise
reasonably satisfactory to the Agent).

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 6.04; 

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue or are being contested in
compliance with Section 6.04; 

(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA; 

(d)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; 

--------------------------------------------------------------------------------

33

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(e)Liens in respect of judgments that would not constitute an Event of Default
hereunder; 

(f)easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property; 

(g)Liens existing on the Closing Date and listed on Schedule 7.01 and any
Permitted Refinancings thereof; 

(h)Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties; 

(i)Liens in favor of the Agent; 

(j)statutory Liens of landlords and lessors in respect of rent not in default; 

(k)possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Closing Date and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing; 

(l)Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries; 

(m)Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party; 

(n)voluntary Liens on property (other than property of the type included in the
Borrowing Base) in existence at the time such property is acquired pursuant to a
Permitted Acquisition or on such property of a Subsidiary of a Loan Party in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided, that such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition and do not attach to any other assets
of any Loan Party or any Subsidiary; 

(o)Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods solely to the extent the following conditions are satisfied: (A) such
Liens secure obligations that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (C)  

--------------------------------------------------------------------------------

34

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;

(p)Liens solely on assets not of the type eligible to be included in the
Borrowing Base to secure Indebtedness permitted to be incurred in compliance
with clause (l) of the definition of “Permitted Indebtedness”. 

“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists or would arise from the incurrence thereof:

(a)Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any Permitted Refinancing thereof; 

(b)Indebtedness of any Loan Party to any other Loan Party; 

(c)purchase money Indebtedness of any Loan Party to finance the acquisition of
any personal property consisting solely of fixed or capital assets, including
Capital Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and Permitted Refinancings thereof, provided, however,
that the aggregate principal amount of Indebtedness permitted by this clause (c)
shall not exceed $150,000,000 at any time outstanding; 

(d)obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided that the aggregate Swap
Termination Value thereof shall not exceed $75,000,000 at any time outstanding; 

(e)contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores; 

(f)Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted hereunder and any Synthetic Lease Obligations); 

(g)Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a maturity which extends beyond the Maturity Date, and
is subordinated to the Obligations on terms reasonably acceptable to the Agent; 

(h)Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party); 

(i)(a) the Obligations (other than the Specified L/C Obligations) (b) the
Specified L/C Obligations so long as the aggregate undrawn amount of all letters
of credit issued thereunder  

--------------------------------------------------------------------------------

35

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

plus the aggregate amount of all drawn and unreimbursed obligations with respect
to all letters of credit thereunder does not exceed $100,000,000;

(j)unsecured Indebtedness of Parent incurred after the Closing Date under the
Indenture through a new series or notes offering, which, in all cases, shall be
issued on terms identical to all Indebtedness outstanding under the Indenture as
of the Closing Date (other than with respect to amounts, issue and maturity
dates, interest rates, and the terms on which such notes may be converted into,
or exchanged for, stock or other securities of the Parent, but including any
obligations of Parent to repurchase any such Indebtedness or make an offer to do
same) or otherwise on terms and conditions acceptable to the Agent;  

(k)unsecured Indebtedness of Parent incurred through any lending facility
established, and provided, by any material Governmental Authority under the
Primary Market Corporate Credit Facility or similar program; and 

(l)unsecured Indebtedness not otherwise specifically described herein in an
aggregate principal amount not to exceed $1,000,000,000 at any time outstanding;
provided, that the Indebtedness permitted under this clause (l) may be secured
as and to the extent (i) that at the time of, and after giving effect to, the
incurrence of such Indebtedness and the granting of such Lien, Exempted Debt
does not exceed fifteen percent (15%) of Consolidated Net Tangible Assets, and
the Agent shall have received a certificate, which shall be in form and
substance reasonably acceptable to Agent, signed by a Responsible Officer of
each of the Parent and Lead Borrower certifying to the same (which certification
shall include a reasonably detailed calculation evidencing satisfaction with
this condition), and (ii) such Indebtedness secured by a Lien is subject to an
intercreditor agreement with the Agent on terms and conditions reasonably
satisfactory to the Agent. 

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof; 

(b)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; 

(c)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof; 

(d)Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity  

--------------------------------------------------------------------------------

36

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

contained in such clause) and entered into with a financial institution
satisfying the criteria described in clause (c) above or with any primary dealer
and having a market value at the time that such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such counterparty
entity with whom such repurchase agreement has been entered into;

(e)Investments, classified in accordance with GAAP as current assets of the Loan
Parties, in any money market fund, mutual fund, or other investment companies
that are registered under the Investment Company Act of 1940, as amended, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and which invest solely in one or more of
the types of securities described in clauses (a) through (d) above; 

(f)Investments existing on the Closing Date, and set forth on Schedule 7.02, but
not any increase in the amount thereof (on account of further investment by Loan
Parties) or any other modification of the terms thereof, other than increases on
account of the increase in the value of such Investment; 

(g)(i)Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date, (ii) additional Investments by any
Loan Party and its Subsidiaries in Loan Parties (other than the Parent), and
(iii) additional Investments by Subsidiaries of the Loan Parties that are not
Loan Parties in other Subsidiaries that are not Loan Parties; 

(h)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; 

(i)Guarantees constituting Permitted Indebtedness; 

(j)Investments by any Loan Party in Swap Contracts entered into in the ordinary
course of business and for bona fide business (and not speculative purposes) to
protect against fluctuations in interest rates in respect of the Obligations; 

(k)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business; 

(l)Investments constituting Permitted Acquisitions; 

(m)Capital contributions made by any Loan Party to another Loan Party; 

(n)Investments made pursuant to the Investment Policy; and 

(o)other Investments not otherwise specifically described herein and not
exceeding $50,000,000 in the aggregate in any Fiscal Year of the Loan Parties;
provided that if Payment Conditions are satisfied, the Loan Parties may make
unlimited other Investments not otherwise specifically described herein. 

provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) and clause (o) shall be permitted unless (i) either
(A) no Loans, or, if then required to be Cash Collateralized, Letters of Credit
are then outstanding, or (B) the Investment is a temporary Investment pending
expiration of an Interest Period

--------------------------------------------------------------------------------

37

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

for a LIBOR Rate Loan, the proceeds of which Investment will be applied to the
Obligations after the expiration of such Interest Period,  and (ii) such
Investments shall be pledged to the Agent as additional collateral for the
Obligations pursuant to such agreements as may be reasonably required by the
Agent;

provided further, (a) the Loan Parties shall not be permitted to make any
Permitted Investments in the form of assets of the type which may be eligible to
be included in the Borrowing Base, and (b) with respect to any Permitted
Investment consisting of Material Intellectual Property, such Investment of
Material Intellectual Property in any Person (other than a Loan Party) shall not
constitute a Permitted Investment unless such Investment is subject to a
non-exclusive, irrevocable (until the Obligations have been paid in full)
royalty-free license of such Material Intellectual Property in favor of the
Agent for use in connection with the exercise of rights and remedies of the
Secured Parties under the Loan Documents in respect of the Collateral, which
license shall be substantially similar to the license described in Section 6.1
of the Security Agreement (or otherwise reasonably satisfactory to the Agent).

“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:

(a)Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or 

(b)Is made to enhance the likelihood of, or to maximize the amount of, repayment
of any Obligation; 

(c)Is made to pay any other amount chargeable to any Loan Party hereunder; 

(d)Together with all other Permitted Overadvances then outstanding, shall not
(i) exceed ten percent (10%) of the Borrowing Base at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five (45)
consecutive Business Days, unless in each case, the Required Lenders otherwise
agree; and  

(e)after giving effect thereto, the principal amount of the Credit Extensions
would not exceed the Aggregate Commitments (as in effect prior to any
termination of the Commitments pursuant to Section 2.06  or Section 8.02
hereof); 

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder.  Notwithstanding anything to the
contrary contained herein, the Agent may, in its sole discretion, make one or
more Permitted Overadvances such that, after giving effect thereto, the
principal amount of the Credit Extensions would exceed the Aggregate Commitments
(as in effect prior to any termination of the Commitments pursuant to Section
2.06  or Section 8.02 hereof) notwithstanding the requirements contained in
clause (e) above, so long as (i) each such Permitted Overadvance otherwise
satisfies the requirements contained herein, and (ii) to the extent all such
Permitted Overadvaces are for the Agent’s sole and separate account and not for
the account of any Lender (such advances referred to herein as, the “Agent’s
Permitted Overadvances”).

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if

--------------------------------------------------------------------------------

38

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

applicable) of the Indebtedness so Refinanced (plus unpaid accrued interest and
premiums thereon and underwriting discounts, defeasance costs, fees, commissions
and expenses), (b) the weighted average life to maturity of such Permitted
Refinancing is greater than or equal to the weighted average life to maturity of
the Indebtedness being Refinanced (c) such Permitted Refinancing shall not
require any scheduled principal payments due prior to the Maturity Date in
excess of, or prior to, the scheduled principal payments due prior to such
Maturity Date for the Indebtedness being Refinanced, (d) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing shall be subordinated in right of
payment to such Obligations on terms at least as favorable to the Credit Parties
as those contained in the documentation governing the Indebtedness being
Refinanced (e) no Permitted Refinancing shall have direct or indirect obligors
who were not also obligors of the Indebtedness being Refinanced, or greater
guarantees or security, than the Indebtedness being Refinanced, (f) such
Permitted Refinancing shall be otherwise on terms not materially less favorable
to the Credit Parties than those contained in the documentation governing the
Indebtedness being Refinanced, including, without limitation, with respect to
financial and other covenants and events of default, (g) the interest rate
applicable to any such Permitted Refinancing shall not exceed the then
applicable market interest rate, and (h) at the time thereof, no Default or
Event of Default shall have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, other than a Multiemployer Plan.

“Platform” has the meaning specified in Section 6.02.

“Portal” has the meaning specified in Section 2.02(b).

“Provider” has the meaning specified in Section 9.18.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Counterparties” means the Agent, each Lender and each Affiliate of
 Lender (provided that any issuer under a Specified L/C Facility who was a
Lender or an Affiliate of a Lender shall continue to be a “Qualified
Counterparty” for a period of ninety (90) days following the termination of
their capacity under this Agreement as a Lender or an Affiliate of a Lender
solely in respect of Specified L/C Obligations outstanding on the date such
capacity hereunder ceased).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Register” has the meaning specified in Section 10.06(c).

--------------------------------------------------------------------------------

39

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, an electronic notice via the
Portal or LIBOR Rate Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application and, if required by the L/C Issuer, a Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, at least two Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Reserves” means all Inventory Reserves and Availability Reserves.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, controller, or assistant treasurer of a Loan Party
or any of the other individuals designated in writing to the Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder, including, with respect
to the Portal, any person authorized and authenticated through the Portal in
accordance with the Agent’s procedures for such authentication.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

--------------------------------------------------------------------------------

40

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country or territory sanctions program
administered and enforced by OFAC.

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by:  (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Agent, as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or replaced.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the DDA Notifications, the Credit Card Notifications, and each other
security agreement or other instrument or document executed and delivered to the
Agent pursuant to this Agreement or any other Loan Document granting a Lien to
secure any of the Obligations.

“SEMS” means the Superfund Enterprise Management System maintained by the U.S.
Environmental Protection Agency.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

--------------------------------------------------------------------------------

41

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Solvent” and “Solvency” means, with respect to any Person as of any date of
determination, that (a) at fair valuations, the sum of such Person’s debts
(including contingent liabilities) is less than all of such Person’s assets, (b)
such Person is not engaged or about to engage in a business or transaction for
which the remaining assets of such Person are unreasonably small in relation to
the business or transaction or for which the property remaining with such Person
is an unreasonably small capital, and (c) such Person has not incurred and does
not intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Availability” means, as of any date of determination, the sum of: (a)
Availability and (b) the lesser of: (i) the amount by which the Borrowing Base
exceeds the Aggregate Commitments, if a positive number (if not a positive
number, zero), and (ii) 2.5% of the Aggregate Commitments.

“Specified Event of Default” means the occurrence of any Event of Default
described in any of Sections 8.01(a), 8.01(b) (but only with respect to an Event
of Default arising from the failure to (x) deliver financial statements pursuant
to Sections 6.01(a), (b) or (c),  (y) deliver an Inventory Certificate pursuant
to Section 6.02(a), a Borrowing Base Certificate pursuant to Section 6.02(b) or
a Compliance Certificate pursuant to Section 6.02(c), or (z) comply with
Sections 6.10, 6.13 or 7.15), 8.01(d) (but only with respect to representations
and warranties set forth in a Borrowing Base Certificate or a Compliance
Certificate or an Inventory Certificate), 8.01(e), 8.01(f), 8.01(g) or 8.01(j).

“Specified L/C Facility” means (a) that certain Standing Agreement for
Commercial Letters of Credit dated as of December 10, 1993 issued by the Lead
Borrower (f/k/a Kohl’s Department Stores, Inc.) in favor of The Bank of New York
Mellon (as amended restated, supplemented or otherwise modified from time to
time as permitted hereunder) and (b) that certain Continuing Letter of Credit
Agreement dated as of December 12, 2002 executed by the Lead Borrower (f/k/a
Kohl’s Department Stores, Inc.) in favor of Wells Fargo Bank, National
Association (as successor to Wachovia Bank, National Association) (as amended
restated, supplemented or otherwise modified from time to time as permitted
hereunder), and (b) that certain master authority arrangement issued by the Lead
Borrower in favor of Comerica Bank, in each case, so long as the issuing bank
thereunder is a Lender or an Affiliate of a Lender hereunder (and, if such
issuer ceases to be a Lender or an Affiliate of a Lender hereunder, for a period
of ninety (90) days following the termination of its capacity under this
Agreement as a Lender or an Affiliate of a Lender).

 

“Specified L/C Obligations” means all obligations and liabilities of any Loan
Party or any Subsidiary under any Specified L/C Facility with respect to
commercial letters of credit issued thereunder. For the avoidance of doubt, none
of the Specified L/C Obligations may be cash collateralized (or otherwise
collateralized in any way) unless such cash collateral constitutes Collateral
hereunder for the benefit of all Credit Parties in accordance with, and subject
to, this Agreement.  

“Spot Rate” has the meaning given to such term in Section 1.07 hereof.

“Standard Letter of Credit Practice” means, for the L/C Issuer, any domestic or
foreign Law or letter of credit practices applicable in the city in which the
L/C Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised,

--------------------------------------------------------------------------------

42

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

confirmed or negotiated such Letter of Credit, as the case may be, in each case,
(a) which letter of credit practices are of banks that regularly issue letters
of credit in the particular city, and (b) which laws or letter of credit
practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Supermajority Lenders” means, as of any date of determination, at least two
Lenders holding more than 66% of the Aggregate Commitments or, if the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, at least two
Lenders holding in the aggregate more than 66% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master

--------------------------------------------------------------------------------

43

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $150,000,000
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (i) the Maturity Date,  (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

--------------------------------------------------------------------------------

44

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by the
L/C Issuer for use.

“UFCA” has the meaning specified in Section 10.22(d).

“UFTA” has the meaning specified in Section 10.22(d).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base, increase in Reserves
or misrepresentation by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Weekly Borrowing Base Delivery Event” means (a) Book Value of the Loan Parties’
Inventory is less than $2,500,000,000, and (b) the failure of the Borrowers to
maintain Availability at least equal to ten percent (10%) of the Loan Cap.  For
purposes of this Agreement, the occurrence of a Weekly Borrowing Base Delivery
Event shall be deemed continuing until Availability has exceeded ten percent
(10%) of the Loan Cap for thirty (30) consecutive calendar days, in which case a
Weekly Borrowing Base Delivery Event shall no longer be deemed to be continuing
for purposes of this Agreement. The termination of a

--------------------------------------------------------------------------------

45

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Weekly Borrowing Base Delivery Event as provided herein shall in no way limit,
waive or delay the occurrence of a subsequent Weekly Borrowing Base Delivery
Event in the event that the conditions set forth in this definition again arise.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Write-Down and Conversion Powers” (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document: 

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
 The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. 

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.” 

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document. 

--------------------------------------------------------------------------------

46

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(d)Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (i) the repayment in
Dollars in full in cash or immediately available funds (or, in the case of
contingent reimbursement obligations with respect to Letters of Credit and Bank
Products (other than Swap Contracts) and any other contingent Obligation,
including indemnification obligations, providing Cash Collateralization) or
other collateral as may be requested by the Agent of all of the Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Swap Contracts) other than (A) unasserted contingent
indemnification Obligations, (B) any Obligations relating to Bank Products
(other than Swap Contracts) that, at such time, are allowed by the applicable
Bank Product provider to remain outstanding without being required to be repaid
or Cash Collateralized or other collateral as may be requested by the Agent, and
(C) any Obligations relating to Swap Contracts that, at such time, are allowed
by the applicable provider of such Swap Contracts to remain outstanding without
being required to be repaid, and (ii) the termination of the Aggregate
Commitments and the Loan Documents. 

1.03Accounting Terms. 

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. 

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Lead Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. 

1.04Rounding.  Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number). 

1.05Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable). 

1.06Letter of Credit Amounts.  Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time. 

--------------------------------------------------------------------------------

47

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



1.07Currency Equivalents Generally.  Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Agent at such time on the basis of the Spot Rate (as
defined below) for the purchase of such currency with Dollars.  For purposes of
this Section 1.07, the “Spot Rate” for a currency means the rate determined by
the Agent to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date of such determination;
provided that the Agent may obtain such spot rate from another financial
institution designated by the Agent if the Person acting in such capacity does
not have as of the date of determination a spot buying rate for any such
currency. 

1.08Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time. 

1.09LIBOR Replacement. 

(a)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Agent and the Lead Borrower may
amend this Agreement to replace LIBOR with a Benchmark Replacement.  Any such
amendment will become effective at 5:00 p.m. on the fifth (5th) Business Day
after the Agent has posted such proposed amendment to all Lenders and the Lead
Borrower so long as the Agent has not received, by such time, written notice of
objection to such Benchmark Replacement from Lenders comprising the Required
Lenders of each Class. 

(b)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time, in consultation with
the Lead Borrower and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement. 

(c)Notices; Standards for Decisions and Determinations.  The Agent will promptly
notify the Lead Borrower and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes, and (iv) the commencement or
conclusion of any Benchmark Unavailability Period.  Any determination, decision
or election that may be made by the Agent or Lenders pursuant to this Section
titled “LIBOR Replacement,” including any determination with respect to a tenor,
rate or adjustment or of the occurrence or nonoccurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section titled “LIBOR
Replacement.” 

--------------------------------------------------------------------------------

48

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(d)Benchmark Unavailability Period.  Upon the Lead Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Lead Borrower may
revoke any request for a LIBOR Rate Loan or continuation of same during any
Benchmark Unavailability Period and, failing that, the Lead Borrower will be
deemed to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans.  During any Benchmark Unavailability Period, the
component of Base Rate based upon the LIBOR Rate will not be used in any
determination of Base Rate. 

(e)Certain Defined Terms.As used in this Section titled “LIBOR Replacement”: 

(i)“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the Lead
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 0.75%, the Benchmark Replacement will be deemed to
be 0.75% for the purposes of this Agreement. 

(ii)“Benchmark Replacement Adjustment” means, with respect to any replacement of
the LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Agent and the Lead Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBOR Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar denominated syndicated credit
facilities at such time. 

(iii)“Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides, in
consultation with the Lead Borrower, may be appropriate to reflect the adoption
and implementation of such Benchmark Replacement and to permit the
administration thereof by the Agent in a manner substantially consistent with
market practice (or, if the Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Agent determines that
no market practice for the administration of the Benchmark Replacement exists,
in such other manner of administration as the Agent decides, in consultation
with the Lead Borrower, is reasonably necessary in connection with the
administration of this Agreement). 

(iv)“Benchmark Replacement Date” means the earlier to occur of the following
events with respect to the LIBOR Rate: (1) in the case of clause (1) or (2) of
the definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBOR Rate permanently or indefinitely
ceases to provide the LIBOR Rate; or (2) in the case of clause (3) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein. 

--------------------------------------------------------------------------------

49

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(v)“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the LIBOR
Rate announcing that such administrator has ceased or will cease to provide the
LIBOR Rate, permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Rate; (2) a public statement or publication of information
by the regulatory supervisor for the administrator of the LIBOR Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBOR Rate, a resolution authority with jurisdiction over
the administrator for the LIBOR Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBOR Rate,
which states that the administrator of the LIBOR Rate has ceased or will cease
to provide the Benchmark permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide the LIBOR Rate; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBOR Rate
announcing that the LIBOR Rate is no longer representative. 

(vi)“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Lead Borrower, the Agent (in
the case of such notice by the Required Lenders) and the Lenders. 

(vii)“Benchmark Unavailability Period” means, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
LIBOR Rate and solely to the extent that the LIBOR Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBOR Rate for all purposes hereunder in accordance
with this Section titled “LIBOR Replacement” and (y) ending at the time that a
Benchmark Replacement has replaced the LIBOR Rate for all purposes hereunder
pursuant to this Section titled “LIBOR Replacement”. 

(viii)“Early Opt-in Election” means the occurrence of: (i) a determination by
the Agent or (ii) a notification by the Required Lenders to the Agent (with a
copy to the Lead Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in this Section titled “LIBOR
Replacement,” are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR, and (i) the election by
the Agent, in consultation with the Lead Borrower, or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Agent of written notice of such election to the
Lead Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Agent. 

(ix)“Federal Reserve Bank of New York’s Website” means the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.  

--------------------------------------------------------------------------------

50

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(x)“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.  

(xi)“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.  

(xii)“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.   

(xiii)“Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment. 


ARTICLE II   THE COMMITMENTS AND CREDIT EXTENSIONS

2.01Committed Loans; Reserves.  (a) Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Commitment, or (y)
such Lender’s Applicable Percentage of the Borrowing Base; subject in each case
to the following limitations: 

(i)after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed the Loan Cap, 

(ii)after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, 

(iii)The Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit 

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Committed Loans may
be Base Rate Loans or LIBOR Rate Loans, as further provided herein.

(b)The Inventory Reserves and Availability Reserves as of the Closing Date are
set forth in the Borrowing Base Certificate delivered pursuant to Section
4.01(c) hereof. 

(c)The Agent shall have the right, at any time and from time to time after the
Closing Date in its Permitted Discretion to establish, modify or eliminate
Reserves upon three (3) Business Days’ prior notice to the Lead Borrower (during
which period the Agent shall be available to discuss any such proposed Reserve
with the Borrowers); provided that no such prior notice shall be required (1) at
any time that an Event of Default is continuing, (2) for changes to any Reserves
resulting solely by virtue of mathematical calculations of the amount of the
Reserve in accordance with the methodology of calculation previously utilized
(such as, but not limited to, rent and customer credit liabilities), or (3) for
changes to Reserves or establishment of additional Reserves if a Material
Adverse Effect has occurred or it would be reasonably likely that a Material
Adverse  

--------------------------------------------------------------------------------

51

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Effect to the Lenders would occur were such Reserve not changed or established
prior to the expiration of such three (3) Business Day period.  

2.02Borrowings, Conversions and Continuations of Committed Loans. 

(a)Committed Loans (other than Swing Line Loans) shall be either Base Rate Loans
or LIBOR Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02.  All Swing Line Loans shall be only Base Rate
Loans.  Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time. 

(b)Each request for a Committed Borrowing consisting of a Base Rate Loan shall
be made by electronic request of the Lead Borrower through the Agent’s
Commercial Electronic Office Portal or through such other electronic portal
provided by the Agent (the “Portal”), which must be received by the Agent not
later than 11:00 a.m. on the requested date of any Borrowing of Base Rate Loans.
 The Borrowers hereby acknowledge and agree that any request made through the
Portal shall be deemed made by a Responsible Officer of the Lead Borrower.  Each
request for a Committed Borrowing consisting of a LIBOR Rate Loan shall be made
pursuant to the Lead Borrower’s submission of a LIBOR Rate Loan Notice, which
must be received by the Agent not later than 11:00 a.m. three (3) Business Days
prior to the requested date of any Borrowing or continuation of LIBOR Rate
Loans.  Each LIBOR Rate Loan Notice shall specify (i) the requested date of the
Borrowing or continuation, as the case may be (which shall be a Business Day),
(ii) the principal amount of LIBOR Rate Loans to be borrowed or continued (which
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof), and (iii) the duration of the Interest Period with respect
thereto.  If the Lead Borrower fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  On the requested date
of any LIBOR Rate Loan, (i) in the event that Base Rate Loans are outstanding in
an amount equal to or greater than the requested LIBOR Rate Loan, all or a
portion of such Base Rate Loans shall be automatically converted to a LIBOR Rate
Loan in the amount requested by the Lead Borrower, and (ii) if Base Rate Loans
are not outstanding in an amount at least equal to the requested LIBOR Rate
Loan, the Lead Borrower shall make an electronic request via the Portal for
additional Base Rate Loans in an such amount, when taken with the outstanding
Base Rate Loans (which shall be converted automatically at such time), as is
necessary to satisfy the requested LIBOR Rate Loan.  If the Lead Borrower fails
to make such additional request via the Portal as required pursuant to clause
(ii) of the foregoing sentence, then the Borrowers shall be responsible for all
amounts due pursuant to Section 3.05 hereof arising on account of such failure.
 If the Lead Borrower fails to give a timely notice with respect to any
continuation of a LIBOR Rate Loan, then the applicable Committed Loans shall be
converted to Base Rate Loans, effective as of the last day of the Interest
Period then in effect with respect to the applicable LIBOR Rate Loans.  All
requests for a Committed Borrowing which are not made by electronic request of
the Lead Borrower through the Portal shall be subject to (and unless the Agent
elects otherwise in the exercise of its sole discretion, such Committed
Borrowing shall not be made until the completion of) the Agent’s authentication
process (with results satisfactory to the Agent) prior to the funding of any
such requested Committed Loan. 

(c)The Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Lead Borrower, the Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(b).  In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Agent in
immediately available funds at the Agent’s Office not later than 1:00 p.m. on
the Business  

--------------------------------------------------------------------------------

52

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Day specified in the applicable notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Agent shall use reasonable efforts to make
all funds so received available to the Borrowers in like funds by no later than
4:00 p.m. on the day of receipt by the Agent either by (i) crediting the account
of the Lead Borrower on the books of Wells Fargo with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Agent by the Lead
Borrower.

(d)The Agent, without the request of the Lead Borrower, may advance any
interest, fee, service charge (including direct wire fees), Credit Party
Expenses, or other payment to which any Credit Party is entitled from the Loan
Parties pursuant hereto or any other Loan Document and may charge the same to
the Loan Account notwithstanding that an Overadvance may result thereby.  The
Agent shall advise the Lead Borrower of any such advance or charge promptly
after the making thereof.  Such action on the part of the Agent shall not
constitute a waiver of the Agent’s rights and the Borrowers’ obligations under
Section 2.05(c).  Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(d) shall bear interest at the interest
rate then and thereafter applicable to Base Rate Loans. 

(e)Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Rate Loan.
 During the existence of a Default or an Event of Default, no Loans may be
requested as, converted to or continued as LIBOR Rate Loans without the Consent
of the Required Lenders. 

(f)The Agent shall promptly notify the Lead Borrower and the Lenders of the
interest rate applicable to any Interest Period for LIBOR Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Agent shall notify the Lead Borrower and the Lenders of any
change in Wells Fargo’s prime rate used in determining the Base Rate promptly
following the public announcement of such change. 

(g)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than eight (8) Interest Periods in effect
with respect to LIBOR Rate Loans. 

(h)The Agent, the Lenders, the Swing Line Lender and the L/C Issuer shall have
no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result.  The Agent may, in its discretion, make Permitted
Overadvances without the consent of the Borrowers, the Lenders, the Swing Line
Lender and the L/C Issuer and the Borrowers and each Lender and L/C Issuer shall
be bound thereby; provided, however, no Lender shall have an obligation to
settle with the Agent for Permitted Overadvances that cause the Total
Outstandings to exceed the Aggregate Commitments or a Lender’s Pro Rata Share of
the Total Outstandings to exceed such Lender’s Commitment.  Any Permitted
Overadvance may constitute a Swing Line Loan. A Permitted Overadvance is for the
account of the Borrowers and shall constitute a Base Rate Loan and an Obligation
and shall be repaid by the Borrowers in accordance with the provisions of
Section 2.05(c).  The making of any such Permitted Overadvance on any one
occasion shall not obligate the Agent or any Lender to make or permit any
Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding. The making by the Agent of a Permitted
Overadvance shall not modify or abrogate any of the provisions of Section 2.03
regarding the Lenders’ obligations to purchase participations with respect to
Letter of Credits or of Section 2.04 regarding the Lenders’ obligations to
purchase participations with respect to Swing Line Loans.  The Agent shall have
no liability for, and no Loan Party or Credit Party shall  

--------------------------------------------------------------------------------

53

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

have the right to, or shall, bring any claim of any kind whatsoever against the
Agent with respect to Unintentional Overadvances regardless of the amount of any
such Overadvance(s).

2.03Letters of Credit. 

(a)Subject to the terms and conditions of this Agreement, upon the request of
the Lead Borrower made in accordance herewith, and prior to the Maturity Date,
the L/C Issuer agrees to issue a requested Letter of Credit for the account of
the Loan Parties.  By submitting a request to the L/C Issuer for the issuance of
a Letter of Credit, the Borrowers shall be deemed to have requested that the L/C
Issuer issue the requested Letter of Credit.  Each request for the issuance of a
Letter of Credit, or the amendment or extension of any outstanding Letter of
Credit, shall be (i) irrevocable and be made in writing pursuant to a Letter of
Credit Application by a Responsible Officer, (ii) delivered to the L/C Issuer
and the Agent via telefacsimile or other electronic method of transmission
reasonably acceptable to the L/C Issuer not later than 11:00 a.m. at least two
Business Days (or such other date and time as the Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the requested
date of issuance, amendment or extension, and (iii) subject to the L/C Issuer’s
authentication procedures with results satisfactory to the L/C Issuer.  Each
such request shall be in form and substance reasonably satisfactory to the Agent
and the L/C Issuer and (i) shall specify (A) the amount of such Letter of
Credit, (B) the date of issuance, amendment or extension of such Letter of
Credit, (C) the proposed expiration date of such Letter of Credit, (D) the name
and address of the beneficiary of the Letter of Credit, and (E) such other
information (including, the conditions to drawing, and, in the case of an
amendment, or extension, identification of the Letter of Credit to be so amended
or extended) as shall be necessary to prepare, amend, or extend such Letter of
Credit, and (ii) shall be accompanied by such Issuer Documents as the Agent or
the L/C Issuer may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that the L/C Issuer
generally requests for Letters of Credit in similar circumstances.  The Agent’s
records of the content of any such request will be conclusive.  Anything
contained herein to the contrary notwithstanding, the L/C Issuer may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of a
Loan Party or one of its Subsidiaries in respect of (x) a lease of real property
to the extent that the face amount of such Letter of Credit exceeds the highest
rent (including all rent-like charges) payable under such lease for a period of
one year, or (y) an employment contract to the extent that the face amount of
such Letter of Credit exceeds the highest compensation payable under such
contract for a period of one year. 

(b)The L/C Issuer shall have no obligation to issue a Letter of Credit if, after
giving effect to the requested issuance, (i) the Total Outstandings would exceed
the Loan Cap, (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans would exceed such Lender’s
Commitment, (iii) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit, or (iv) the Outstanding amount of the L/C Obligations
issued by any such L/C Issuer would exceed such L/C Issuer’s L/C Individual
Sublimit.  

(c)In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the L/C Issuer shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s participation with respect to such Letter of Credit may not be
reallocated pursuant to Section 9.16(b), or (ii) the L/C Issuer has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate the L/C Issuer’s risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may
include the Borrowers cash collateralizing such Defaulting Lender’s  

--------------------------------------------------------------------------------

54

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

participation with respect to such Letter of Credit in accordance with Section
9.16(b).  Additionally, the L/C Issuer shall have no obligation to issue and/or
extend a Letter of Credit if (A) any order, judgment, or decree of any
Governmental Authority or arbitrator shall, by its terms, purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of Law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit or request that the L/C Issuer refrain from the issuance
of letters of credit generally or such Letter of Credit in particular, (B) the
issuance of such Letter of Credit would violate one or more policies of the L/C
Issuer applicable to letters of credit generally, (C) the expiry date of such
requested Letter of Credit that is a Standby Letter of Credit would occur later
than the date that is twelve (12) months after the date of issuance thereof,
provided, that, such Standby Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration, subject to the terms hereof (including, without limitation, clause (E)
below and Section 2.03(h)), (D) the expiry date of such requested Letter of
Credit that is a Standby Letter of Credit would occur later than the date that
is the earlier of (i) 120 days after the date of the issuance of such Commercial
Letter of Credit and (ii) the Letter of Credit Expiration Date, and (E) the
expiry date of such requested Letter of Credit would occur after the Letter of
Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Agent may agree) or all the Lenders have
approved such expiry date.

(d)Any L/C Issuer (other than Wells Fargo or any of its Affiliates) shall notify
the Agent in writing no later than the Business Day prior to the Business Day on
which such L/C Issuer issues any Letter of Credit.  In addition, each L/C Issuer
(other than Wells Fargo or any of its Affiliates) shall, on the first Business
Day of each week, submit to Agent a report detailing the daily undrawn amount of
each Letter of Credit issued by such L/C Issuer during the prior calendar week.
 The Borrowers and the Credit Parties hereby acknowledge and agree that all
Existing Letters of Credit shall constitute Letters of Credit under this
Agreement on and after the Closing Date with the same effect as if such Existing
Letters of Credit were issued by L/C Issuer at the request of the Borrowers on
the Closing Date.  Each Letter of Credit shall be in form and substance
reasonably acceptable to the L/C Issuer, including the requirement that the
amounts payable thereunder must be payable in Dollars; provided that if the L/C
Issuer, in its discretion, issues a Letter of Credit denominated in a currency
other than Dollars, all reimbursements by the Borrowers of the honoring of any
drawing under such Letter of Credit shall be paid in Dollars based on the Spot
Rate.  If the L/C Issuer makes a payment under a Letter of Credit, the Borrowers
shall pay to Agent an amount equal to the applicable Letter of Credit
Disbursement on the Business Day such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Committed Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 4.02 hereof) and, initially, shall bear interest at the rate then
applicable to Committed Loans that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be a Committed Loan hereunder, the Borrowers’
obligation to pay the amount of such Letter of Credit Disbursement to the L/C
Issuer shall be automatically converted into an obligation to pay the resulting
Committed Loan.  Promptly following receipt by the Agent of any payment from the
Borrowers pursuant to this paragraph, the Agent shall distribute such payment to
the L/C Issuer or, to the extent that the Lenders have made payments pursuant to
Section 2.03(e) to reimburse the L/C Issuer, then to such Lenders and the L/C
Issuer as their interests may appear. 

(e)Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.03(d), each Lender agrees to fund its Applicable
Percentage of any Committed Loan deemed made pursuant to Section 2.03(d) on the
same terms and conditions as if the Borrowers had  

--------------------------------------------------------------------------------

55

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

requested the amount thereof as a Committed Loan and the Agent shall promptly
pay to the L/C Issuer the amounts so received by it from the Lenders.  By the
issuance of a Letter of Credit (or an amendment or extension of a Letter of
Credit) and without any further action on the part of the L/C Issuer or the
Lenders, the L/C Issuer shall be deemed to have granted to each Lender, and each
Lender shall be deemed to have purchased, a participation in each Letter of
Credit issued by the L/C Issuer, in an amount equal to its Applicable Percentage
of such Letter of Credit, and each such Lender agrees to pay to the Agent, for
the account of the L/C Issuer, such Lender’s Applicable Percentage of any Letter
of Credit Disbursement made by the L/C Issuer under the applicable Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of the L/C Issuer, such Lender’s Applicable Percentage of each Letter of
Credit Disbursement made by the L/C Issuer and not reimbursed by Borrowers on
the date due as provided in Section 2.03(d), or of any reimbursement payment
that is required to be refunded (or that the Agent or the L/C Issuer elects,
based upon the advice of counsel, to refund) to the Borrowers for any reason.
 Each Lender acknowledges and agrees that its obligation to deliver to the
Agent, for the account of the L/C Issuer, an amount equal to its respective
Applicable Percentage of each Letter of Credit Disbursement pursuant to this
Section 2.03(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of a Default or Event of
Default or the failure to satisfy any condition set forth in Section 4.02
hereof.  If any such Lender fails to make available to the Agent the amount of
such Lender’s Applicable Percentage of a Letter of Credit Disbursement as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and the Agent (for the account of the L/C Issuer) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

(f)Each Borrower agrees to indemnify, defend and hold harmless each Credit Party
(including the L/C Issuer and its branches, Affiliates, and correspondents) and
each such Person’s respective directors, officers, employees, attorneys and
agents (each, including the L/C Issuer, a “Letter of Credit Related Person”) (to
the fullest extent permitted by Law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any such Letter of
Credit Related Person (other than Taxes, which shall be governed by Article III)
(the “Letter of Credit Indemnified Costs”), and which arise out of or in
connection with, or as a result of: 

(i)any Letter of Credit or any pre-advice of its issuance; 

(ii)any transfer, sale, delivery, surrender or endorsement (or lack thereof) of
any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit; 

(iii)any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit; 

(iv)any independent undertakings issued by the beneficiary of any Letter of
Credit; 

--------------------------------------------------------------------------------

56

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(v)any unauthorized instruction or request made to the L/C Issuer in connection
with any Letter of Credit or requested Letter of Credit, or any error, omission,
interruption or delay in such instruction or request, whether transmitted by
mail, courier, electronic transmission, SWIFT, or any other telecommunication
including communications through a correspondent; 

(vi)an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated; 

(vii)any third party seeking to enforce the rights of an applicant, beneficiary,
nominated person, transferee, assignee of Letter of Credit proceeds or holder of
an instrument or document; 

(viii)the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person; 

(ix)any prohibition on payment or delay in payment of any amount payable by the
L/C Issuer to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions; 

(x)the L/C Issuer’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation; 

(xi)any foreign language translation provided to the L/C Issuer in connection
with any Letter of Credit; 

(xii)any foreign law or usage as it relates to the L/C Issuer’s issuance of a
Letter of Credit in support of a foreign guaranty including without limitation
the expiration of such guaranty after the related Letter of Credit expiration
date and any resulting drawing paid by the L/C Issuer in connection therewith;
or 

(xiii)the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person; 

provided, however, that such indemnity shall not be available to any Letter of
Credit Related Person claiming indemnification under clauses (i) through (xiii)
above to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity.  The
Borrowers hereby agree to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this Section
2.03(f).  If and to the extent that the obligations of the Borrowers under this
Section 2.03(f) are unenforceable for any reason, the Borrowers agree to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable Law.  This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.

(g)The liability of the L/C Issuer (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrowers that
are caused directly by the L/C Issuer’s or any of its Letter of Credit Related
Parties’ gross negligence or willful misconduct in (i) honoring a presentation
under a Letter of Credit that  

--------------------------------------------------------------------------------

57

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

on its face does not at least substantially comply with the terms and conditions
of such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iii) retaining Drawing Documents presented under a Letter of Credit.
The L/C Issuer shall be deemed to have acted with due diligence and reasonable
care if the L/C Issuer’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement. The Borrowers’ aggregate remedies
against the L/C Issuer and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
the Borrowers to the L/C Issuer in respect of the honored presentation in
connection with such Letter of Credit under Section 2.03(d), plus interest at
the rate then applicable to Base Rate Loans hereunder.  The Borrowers shall take
reasonable action to avoid and mitigate the amount of any damages claimed
against the L/C Issuer or any other Letter of Credit Related Person, including
by enforcing its rights against the beneficiaries of the Letters of Credit.  Any
claim by the Borrowers under or in connection with any Letter of Credit shall be
reduced by an amount equal to the sum of (x) the amount (if any) saved by the
Borrowers as a result of the breach or alleged wrongful conduct complained of;
and (y) the amount (if any) of the loss that would have been avoided had the
Borrowers taken all reasonable steps to mitigate any loss, and in case of a
claim of wrongful dishonor, by specifically and timely authorizing the L/C
Issuer to effect a cure.

(h)The Borrowers are responsible for the final text of the Letter of Credit as
issued by the L/C Issuer, irrespective of any assistance the L/C Issuer may
provide such as drafting or recommending text or by the L/C Issuer’s use or
refusal to use text submitted by the Borrowers.  The Borrowers understand that
the final form of any Letter of Credit may be subject to such revisions and
changes as are deemed necessary or appropriate by the L/C Issuer, and Borrowers
hereby consent to such revisions and changes not materially different from the
application executed in connection therewith.  The Borrowers are solely
responsible for the suitability of the Letter of Credit for the Borrowers’
purposes.  If the Borrowers request that the L/C Issuer issue a Letter of Credit
for an affiliated or unaffiliated third party (an “Account Party”), (i) such
Account Party shall have no rights against the L/C Issuer; (ii) the Borrowers
shall be responsible for the application and obligations under this Agreement;
and (iii) communications (including notices) related to the respective Letter of
Credit shall be among the L/C Issuer and the Borrowers.  The Borrowers will
examine the copy of the Letter of Credit and any other documents sent by the L/C
Issuer in connection therewith and shall promptly notify the L/C Issuer (not
later than three (3) Business Days following the Borrowers’ receipt of documents
from the L/C Issuer) of any non-compliance with the Borrowers’ instructions and
of any discrepancy in any document under any presentment or other irregularity.
 The Borrowers understand and agree that the L/C Issuer is not required to
extend the expiration date of any Letter of Credit for any reason.  With respect
to any Letter of Credit containing an “automatic amendment” to extend the
expiration date of such Letter of Credit, the L/C Issuer, in its sole and
absolute discretion, may give notice of non-extension of such Letter of Credit
and, if the Borrowers do not at any time want the then current expiration date
of such Letter of Credit to be extended, the Borrowers will so notify the Agent
and the L/C Issuer at least 30 calendar days before the L/C Issuer is required
to notify the beneficiary of such Letter of Credit or any advising bank of such
non-extension pursuant to the terms of such Letter of Credit. 

(i)The Borrowers’ reimbursement and payment obligations under this Section 2.03
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including: 

(i)any lack of validity, enforceability or legal effect of any Letter of Credit,
any Issuer Document, this Agreement or any Loan Document, or any term or
provision therein or herein; 

--------------------------------------------------------------------------------

58

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(ii)payment against presentation of any draft, demand or claim for payment under
any Drawing Document that does not comply in whole or in part with the terms of
the applicable Letter of Credit or which proves to be fraudulent, forged or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, or which is signed, issued or presented by a Person or a transferee
of such Person purporting to be a successor or transferee of the beneficiary of
such Letter of Credit; 

(iii)the L/C Issuer or any of its branches or Affiliates being the beneficiary
of any Letter of Credit; 

(iv)the L/C Issuer or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit; 

(v)the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, the L/C Issuer or any other
Person; 

(vi)the L/C Issuer or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at the L/C Issuer’s counters or
are different from the electronic presentation; 

(vii)any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.03(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Borrower’s or any of its Subsidiaries’ reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against the L/C Issuer, the beneficiary or any other
Person; or 

(viii)the fact that any Default or Event of Default shall have occurred and be
continuing; 

provided, however, that subject to Section 2.03(g) above, the foregoing shall
not release the L/C Issuer from such liability to the Borrowers as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against the L/C Issuer following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrowers to the L/C Issuer arising under, or in connection
with, this Section 2.03 or any Letter of Credit.

(j)Without limiting any other provision of this Agreement, the L/C Issuer and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to the Borrowers for, and the L/C Issuer’s rights and remedies
against the Borrowers and the obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall not be impaired by: 

(i)honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary; 

(ii)honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any  

--------------------------------------------------------------------------------

59

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

beneficiary or other Person required to sign, present or issue such Drawing
Document or (B) under a new name of the beneficiary;

(iii)acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit; 

(iv)the identity or authority of any presenter or signer of any Drawing Document
or the form, accuracy, genuineness or legal effect of any Drawing Document
(other than the L/C Issuer’s determination that such Drawing Document appears on
its face substantially to comply with the terms and conditions of the Letter of
Credit); 

(v)acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the L/C Issuer in good faith believes to have
been given by a Person authorized to give such instruction or request; 

(vi)any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to any Borrower; 

(vii)any acts, omissions or fraud by, or the insolvency of, any beneficiary, any
nominated person or entity or any other Person or any breach of contract between
any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates; 

(viii)assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place; 

(ix)payment to any presenting bank (designated or permitted by the terms of the
applicable Letter of Credit) claiming that it rightfully honored or is entitled
to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it; 

(x)acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where the L/C Issuer has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be; 

(xi)honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by the L/C Issuer if subsequently the L/C Issuer or any court or
other finder of fact determines such presentation should have been honored; 

(xii)dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or 

(xiii)honor of a presentation that is subsequently determined by the L/C Issuer
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons. 

--------------------------------------------------------------------------------

60

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(k)Upon the request of the Agent, (i) if the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Obligation that remains outstanding, or (ii) if, as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
the Borrowers shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder.  For
purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount equal to 103% of the
Outstanding Amount of all L/C Obligations (other than L/C Obligations with
respect to Letters of Credit denominated in a currency other than Dollars, which
L/C Obligations shall be Cash Collateralized in an amount equal to 113% of the
Outstanding Amount of such L/C Obligations), pursuant to documentation in form
and substance satisfactory to the Agent and the L/C Issuer (which documents are
hereby Consented to by the Lenders).  The Borrowers hereby grant to the Agent a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo.  If at any time
the Agent determines that any funds held as Cash Collateral are subject to any
right or claim of any Person other than the Agent or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrowers will, forthwith upon demand by the Agent, pay to the Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Agent determines to be free
and clear of any such right and claim.  Upon the drawing of any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Laws, to reimburse the L/C Issuer and,
to the extent not so applied, shall thereafter be applied to satisfy other
Obligations.  If Borrowers fail to provide Cash Collateral as required by this
Section 2.03, Section 2.05 or Section 8.02(c), the Lenders may (and, upon
direction of the Agent, shall) advance, as Committed Loans, the amount of the
cash collateral required pursuant to the terms of this Agreement so that the
then Outstanding Amount of all L/C Obligations is cash collateralized in
accordance with the terms hereof (whether or not the Aggregate Commitments have
terminated, an Overadvance exists or the conditions in Section 4.02 are
satisfied). 

(l)The Borrowers shall pay to the Agent for the account of each Lender in
accordance with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Margin times the
daily Stated Amount under each such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit).  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each month commencing with the first such date to occur
after the issuance of such Letter of Credit, and after the Letter of Credit
Expiration Date, on demand, and (ii) computed on a monthly basis in arrears.
 Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.08(b) hereof. 

(m)In addition to the Letter of Credit Fees as set forth in Section 2.03(l)
above, the Borrowers shall pay immediately upon demand to the L/C Issuer as
non-refundable fees, commissions, and charges (it being acknowledged and agreed
that any charging of such fees, commissions, and charges to the Loan Account
pursuant to the provisions of Section 2.02(d) shall be deemed to constitute a
demand for payment thereof for the purposes of this Section 2.03(m)):  (i) a
fronting fee which shall be imposed by the L/C Issuer equal to  0.125% per annum
times the average amount of the L/C Obligations during the immediately preceding
month, plus (ii) any and  

--------------------------------------------------------------------------------

61

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

all other customary commissions, fees and charges then in effect imposed by, and
any and all expenses incurred by, the L/C Issuer, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings or cancellations).

(n)Unless otherwise expressly agreed by the L/C Issuer and the Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each Standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each Commercial
Letter of Credit. 

(o)The L/C Issuer shall be deemed to have acted with due diligence and
reasonable care if the L/C Issuer’s conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement. 

(p)The L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and the L/C
Issuer shall have all of the benefits and immunities (A) provided to the Agent
in Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer. 

(q)In the event of a direct conflict between the provisions of this Section 2.03
and any provision contained in any Issuer Document, it is the intention of the
parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.03 shall control and govern. 

(r)The provisions of this Section 2.03 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding. 

(s)At the Borrowers’ costs and expense, the Borrowers shall execute and deliver
to the L/C Issuer such additional certificates, instruments and/or documents and
take such additional action as may be reasonably requested by the L/C Issuer to
enable the L/C Issuer to issue any Letter of Credit pursuant to this Agreement
and related Issuer Document, to protect, exercise and/or enforce the L/C
Issuer’s rights and interests under this Agreement or to give effect to the
terms and provisions of this Agreement or any Issuer Document.  Each Borrower
irrevocably appoints the L/C Issuer as its attorney-in-fact and authorizes the
L/C Issuer, without notice to the Borrowers, to execute and deliver ancillary
documents and letters customary in the letter of credit business that may
include but are not limited to advisements, indemnities, checks, bills of
exchange and issuance documents.  The power of attorney granted by the Borrowers
is limited solely to such actions related to the issuance, confirmation or
amendment of any Letter of Credit and to ancillary documents or letters
customary in the letter of credit business.  This appointment is coupled with an
interest. 

2.04Swing Line Loans. 

(a)The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any  

--------------------------------------------------------------------------------

62

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed Loan Cap, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender at such time, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
at such time, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Commitment,
and provided, further, that the Borrowers shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall bear interest only
at the rate applicable to Base Rate Loans.  Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan. The
Swing Line Lender shall have all of the benefits and immunities (A) provided to
the Agent in Article IX with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with Swing Line Loans made by it or proposed
to be made by it as if the term “Agent” as used in Article IX included the Swing
Line Lender with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Swing Line Lender.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
 Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Agent (by telephone or in writing)
that the Agent has also received such Swing Line Loan Notice and, if not, the
Swing Line Lender will notify the Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Agent at the request of the Required Lenders
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers at its office by crediting the account of the
Lead Borrower on the books of the Swing Line Lender in immediately available
funds. 

(c)Refinancing of Swing Line Loans. 

(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding.  Such request shall be made in
accordance with the requirements of Section 2.02, without regard to the minimum
 

--------------------------------------------------------------------------------

63

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Loan Cap and the conditions set forth
in Section 4.02.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount of such outstanding Swing Line Loan available to the
Agent in immediately available funds for the account of the Swing Line Lender at
the Agent’s Office not later than 1:00 p.m. on the day specified by the Swing
Line Lender, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount.  The Agent shall remit the funds so received to the
Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation. 

(iii)If any Lender fails to make available to the Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(i), the Swing Line Lender shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error. 

(iv)Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Event of Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein. 

(d)Repayment of Participations. 

(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender. 

--------------------------------------------------------------------------------

64

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate.  The Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement. 

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
 Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender. 

(f)Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender. 

2.05Prepayments. 

(a)The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of LIBOR Rate Loans and (B) on the date of prepayment
of Base Rate Loans; and (ii) any prepayment of LIBOR Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid and, if LIBOR Rate Loans, the Interest
Period(s) of such Loans.  The Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Lead Borrower,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.  Any
prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages. 

(b)The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Agent not later than 1:00 p.m. on the date of the prepayment, and (ii)
any such prepayment shall be in a minimum principal amount of $100,000.  Each
such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Lead Borrower, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. 

(c)If for any reason the Total Outstandings at any time exceed the Loan Cap as
then in effect, the Borrowers shall immediately prepay Loans, Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this  

--------------------------------------------------------------------------------

65

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Section 2.05(c) unless after such prepayment in full of the Loans and the Swing
Line Loans the Total Outstandings exceed the Loan Cap as then in effect.

(d)After the occurrence and during the continuance of a Cash Dominion Event, the
Borrowers shall prepay the Loans and Cash Collateralize the L/C Obligations with
the proceeds and collections received by the Loan Parties to the extent so
required under the provisions of Section 6.13 hereof. 

(e)Prepayments made pursuant to Section 2.05(c) and (d) above, first, shall be
applied to the Swing Line Loans, second, shall be applied ratably to the
outstanding Committed Loans, third, shall be used to Cash Collateralize the
remaining L/C Obligations; and, fourth, the amount remaining, if any, after the
prepayment in full of all Swing Line Loans and Committed Loans outstanding at
such time and the Cash Collateralization of the remaining L/C Obligations in
full may be retained by the Borrowers for use in the ordinary course of its
business.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the L/C Issuer or the Lenders, as applicable. 

2.06Termination or Reduction of Commitments 

(a)The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Agent, terminate the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit or from time to time permanently reduce the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit; provided
that (i) any such notice shall be received by the Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall not
terminate or reduce (A) the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, and
(C) the Swing Line Sublimit if, after giving effect thereto, and to any
concurrent payments hereunder, the Outstanding Amount of Swing Line Loans
hereunder would exceed the Swing Line Sublimit. 

(b)If, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess. 

(c)The Agent will promptly notify the Lenders of any termination or reduction of
the Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate Commitments
under this Section 2.06.  Upon any reduction of the Aggregate Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount.  All fees (including, without limitation,
commitment fees and Letter of Credit Fees) and interest in respect of the
Aggregate Commitments accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination. 

(d)In connection with any reduction in the Aggregate Commitments prior to the
Maturity Date, if any Loan Party or any of its Subsidiaries owns any Margin
Stock, Borrowers shall deliver to the Agent an updated Form U-1 (with sufficient
additional originals thereof for each Lender), duly executed and delivered by
the Borrowers, together with such other documentation as  

--------------------------------------------------------------------------------

66

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

the Agent shall reasonably request, in order to enable the Agent and the Lenders
to comply with any of the requirements under Regulations T, U or X of the FRB.

2.07Repayment of Loans. 

(a)The Borrowers shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date. 

(b)To the extent not previously paid, the Borrowers shall repay the outstanding
balance of the Swing Line Loans on the Termination Date. 

2.08Interest. 

(a)Subject to the provisions of Section 2.08(b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Rate for such Interest
Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Margin; and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin. 

(b)(i)If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. 

(i)If (1) any Event of Default arising under Sections 8.01(a), 8.01(f) or
8.01(g) exists, then thereafter all Obligations shall immediately thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws; and (2) any
other Event of Default exists, then the Agent may, and upon the request of the
Required Lenders shall, notify the Lead Borrower that all outstanding
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate and thereafter such Obligations
shall bear interest at the Default Rate to the fullest extent permitted by
applicable Laws. 

(ii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand. 

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law. 

2.09Fees.  In addition to certain fees described in subsections (l) and (m) of
Section 2.03: 

(a)Commitment Fee.  The Borrowers shall pay to the Agent for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee calculated
on a per annum basis equal to 0.50% times the actual daily amount by which the
Aggregate Commitments exceed the Total Outstandings.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable monthly in arrears on the first day after the end of each month,  

--------------------------------------------------------------------------------

67

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
monthly in arrears.

(b)Other Fees.  The Borrowers shall pay to the Joint Lead Arrangers and the
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever. 

2.10Computation of Interest and Fees.  All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed.  Interest
shall accrue on each outstanding Loan beginning, and including the day, such
Loan is made and until (but not including) the day on which such Loan (or such
portion thereof) is paid, provided that any Loan that is repaid on the same day
on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by the Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error. 

2.11Evidence of Debt. 

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Agent (the “Loan Account”) in the ordinary
course of business.  In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, and each payment of interest, fees and other amounts due in connection
with the Obligations due to such Lender.  The accounts or records maintained by
the Agent and each Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Agent in respect of such matters, the accounts
and records of the Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Agent, the Borrowers shall execute
and deliver to such Lender (through the Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.  Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrowers will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor. 

(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. 

2.12Payments Generally; Agent’s Clawback. 

(a)General.  All payments to be made by the Loan Parties shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
 Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.   

--------------------------------------------------------------------------------

68

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Subject to Section 2.14 hereof, the Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Agent after 2:00 p.m., at the
option of the Agent, shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrowers shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)(i)Funding by Lenders; Presumption by Agent.  Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
LIBOR Rate Loans (or in the case of any Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Agent such Lender’s share of such Borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Committed Borrowing available to the
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans.  If the
Borrowers and such Lender shall pay such interest to the Agent for the same or
an overlapping period, the Agent shall promptly remit to the Borrowers the
amount of such interest paid by the Borrowers for such period.  If such Lender
pays its share of the applicable Committed Borrowing to the Agent, then the
amount so paid shall constitute such Lender’s Committed Loan included in such
Committed Borrowing.  Any payment by the Borrowers shall be without prejudice to
any claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Agent. 

(i)Payments by Borrowers; Presumptions by Agent.  Unless the Agent shall have
received notice from the Lead Borrower prior to the time at which any payment is
due to the Agent for the account of the Lenders or the L/C Issuer hereunder that
the Borrowers will not make such payment, the Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the L/C Issuer, as
the case may be, the amount due.  In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation. 

A notice of the Agent to any Lender or the Lead Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

--------------------------------------------------------------------------------

69

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrowers by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof (subject to the provisions of the last paragraph of Section
4.02 hereof), the Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. 

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments hereunder are several and not joint.  The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment hereunder on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder. 

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. 

2.13Sharing of Payments by Lenders.  If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Obligations of the other Credit Parties, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Credit Parties ratably and in the priorities set
forth in Section 8.03, provided that: 

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and 

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply). 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14Settlement Amongst Lenders 

(a)The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the  

--------------------------------------------------------------------------------

70

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Agent’s discretion) and shall be adjusted upward or downward based on all Loans
(including Swing Line Loans) and repayments of Loans (including Swing Line
Loans) received by the Agent as of 3:00 p.m. on the first Business Day (such
date, the “Settlement Date”) following the end of the period specified by the
Agent.

(b)The Agent shall deliver to each of the Lenders promptly after a Settlement
Date a summary statement of the amount of outstanding Committed Loans and Swing
Line Loans for the period and the amount of repayments received for the period.
 As reflected on the summary statement, (i) the Agent shall transfer to each
Lender its Applicable Percentage of repayments, and (ii) each Lender shall
transfer to the Agent (as provided below) or the Agent shall transfer to each
Lender, such amounts as are necessary to insure that, after giving effect to all
such transfers, the amount of Committed Loans made by each Lender shall be equal
to such Lender’s Applicable Percentage of all Committed Loans outstanding as of
such Settlement Date.  If the summary statement requires transfers to be made to
the Agent by the Lenders and is received prior to 1:00 p.m. on a Business Day,
such transfers shall be made in immediately available funds no later than 3:00
p.m. that day; and, if received after 1:00 p.m., then no later than 3:00 p.m. on
the next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the Agent.  If
and to the extent any Lender shall not have so made its transfer to the Agent,
such Lender agrees to pay to the Agent, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Agent in accordance with banking industry rules on
interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Agent in connection with the foregoing. 

2.15Uncommitted Increase in Commitments. 

(a)Request for Increase.  Provided no Default or Event of Default then exists or
would arise therefrom, upon notice to the Agent (which shall promptly notify the
Lenders), the Lead Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$1,500,000,000 (each, a “Commitment Increase”, and, together with all such
increases, collectively, the (“Commitment Increases”); provided that (i) any
such request for an increase shall be in a minimum amount of $25,000,000, and
(ii) the amount of the Aggregate Commitments shall not exceed $3,000,000,000 at
any time.  At the time of sending such notice, the Lead Borrower (in
consultation with the Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders). 

(b)Lender Elections to Increase.  Each Lender shall notify the Agent within such
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase.  Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment. 

(c)Notification by Agent; Additional Lenders.  The Agent shall notify the Lead
Borrower and each Lender of the Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of the Agent, the L/C Issuer and the Swing Line Lender (which
approvals shall not be unreasonably withheld), to the extent that the existing
Lenders decline to increase their Commitments, or decline to increase their
Commitments to the amount requested by the Lead Borrower, the Agent, in
consultation with the Lead Borrower, will use its reasonable efforts to arrange
for other Eligible Assignees to become a Lender hereunder and to issue
commitments in an amount equal to the amount of the increase in the Aggregate
Commitments requested by the Lead Borrower and not accepted by the existing
Lenders (and the  

--------------------------------------------------------------------------------

71

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Lead Borrower may also invite additional Eligible Assignees to become Lenders)
(each, an “Additional Commitment Lender”), provided, however, that without the
consent of the Agent, at no time shall the Commitment of any Additional
Commitment Lender be less than $10,000,000.

(d)Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Agent, in consultation with the Lead
Borrower, shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Agent shall promptly notify the Lead
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date and on the Increase Effective Date (i) the Aggregate
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Commitment Increases, and (ii) Schedule 2.01 shall
be deemed modified, without further action, to reflect the revised Commitments
and Applicable Percentages of the Lenders. 

(e)Conditions to Effectiveness of Commitment Increase.  As a condition precedent
to such Commitment Increase, (i) the Lead Borrower shall deliver to the Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Commitment Increase, and (B) in the case of the
Borrowers, certifying that, before and after giving effect to such Commitment
Increase, (1) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties are qualified by materiality, in which they shall be true and correct
in all respects, and except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, (2) no
Default or Event of Default exists or would arise therefrom and (3) the Exempted
Debt is less than fifteen (15%) of Consolidated Net Tangible Assets, (ii) the
Borrowers, the Agent, and any Additional Commitment Lender shall have executed
and delivered a Joinder to the Loan Documents in such form as the Agent shall
reasonably require; (iii) the Borrowers shall have paid such fees and other
compensation to, the Additional Commitment Lenders as the Lead Borrower and such
Additional Commitment Lenders shall agree; (iv) the Borrowers shall have paid
such arrangement fees to the Agent as the Lead Borrower and the Agent may agree;
(v) if requested by the Agent, the Borrowers shall deliver to the Agent and the
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Agent, from counsel to the Borrowers reasonably satisfactory to the Agent
and dated such date; (vi) the Borrowers and the Additional Commitment Lender
shall have delivered such other instruments, documents and agreements as the
Agent may reasonably have requested; (vii) no Default or Event of Default
exists; and (viii) if any Loan Party or any of its Subsidiaries owns any Margin
Stock, Borrowers shall deliver to the Agent an updated Form U-1 (with sufficient
additional originals thereof for each Lender), duly executed and delivered by
the Borrowers, together with such other documentation as the Agent shall
reasonably request, in order to enable the Agent and the Lenders to comply with
any of the requirements under Regulations T, U or X of the FRB.  The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 2.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section. 

--------------------------------------------------------------------------------

72

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------


ARTICLE III   TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

3.01Taxes. 

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. 

(b)Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law. 

(c)Indemnification by the Loan Parties.  The Loan Parties shall indemnify the
Agent, each Lender and the L/C Issuer, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Lender or the L/C Issuer (with a
copy to the Agent), or by the Agent on its own behalf or on behalf of the Agent,
a Lender or the L/C Issuer, shall be conclusive absent manifest error. 

(d)Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent. 

(e)Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Agent), at the time or
times prescribed by applicable law or reasonably requested by the Lead Borrower
or the Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Such delivery shall be provided on the Closing
Date and on or before such documentation expires or becomes obsolete or after
the occurrence of an event requiring a change in the documentation most recently
delivered.  In addition, any Lender, if requested by the Lead Borrower or the
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Agent as will enable the Lead
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. 

--------------------------------------------------------------------------------

73

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Lead Borrower or the Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i)duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party, 

(ii)duly completed copies of Internal Revenue Service Form W-8ECI, 

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or 

(iv)any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made. 

(f)FATCA.  If a payment made to a Lender under any Loan Document would be
subject to U.S. federal income withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by the Agent
(or, in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Agent (or, in the case of a Participant, the Lender granting
the participation) as may be necessary for the Agent or the Borrowers to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(f), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement 

(g)Treatment of Certain Refunds.  If the Agent, any Lender or the L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Agent, such Lender
or the L/C Issuer, agree to repay the amount paid over to the Borrowers (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent, such Lender or the L/C Issuer in the event the Agent,
such Lender or the L/C Issuer is required to repay such refund  

--------------------------------------------------------------------------------

74

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

to such Governmental Authority.  This subsection shall not be construed to
require the Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBOR Rate Loans, or
to determine or charge interest rates based upon the LIBOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Agent, any obligation of such Lender to make or continue LIBOR Rate
Loans or to convert Base Rate Loans to LIBOR Rate Loans shall be suspended until
such Lender notifies the Agent and the Lead Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the Agent),
prepay or, if applicable, convert all LIBOR Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans.  Upon any such prepayment or conversion, the Borrowers shall also
pay accrued interest on the amount so prepaid or converted. 

3.03Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a LIBOR Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBOR Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBOR Rate for any requested Interest Period with respect to
a proposed LIBOR Rate Loan , or (c) the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Agent will promptly
so notify the Lead Borrower and each Lender.  Thereafter, the obligation of the
Lenders to make or maintain LIBOR Rate Loans shall be suspended until the Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Lead Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein. 

3.04Increased Costs; Reserves on LIBOR Rate Loans. 

(a)Increased Costs Generally.  If any (i) Change in Law, or (ii) compliance by
any Lender or the L/C Issuer with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority (including Regulation D of the FRB), shall: 

(A)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in (including, without
limitation, in respect of any Letter of Credit) by, any Lender (except any
reserve requirement reflected in the LIBOR Rate) or the L/C Issuer; 

(B)subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01  

--------------------------------------------------------------------------------

75

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer); or

(C)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans
made by such Lender or any Letter of Credit or participation therein; 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered, together with interest
on such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder.

(b)Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered. 

(c)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and certifying that such reimbursement is
being required of similarly situated borrowers and delivered to the Lead
Borrower shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof. 

(d)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof). 

--------------------------------------------------------------------------------

76

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(e)Reserves on LIBOR Rate Loans.  The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Lead Borrower shall have received at least 10 days’ prior notice (with a
copy to the Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice. 

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrowers shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of: 

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); 

(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or 

(c)any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13; 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
 The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded.
Anything to the contrary contained herein notwithstanding, neither the Agent,
nor any Lender, nor any of their Participants, is required to acquire eurodollar
deposits to fund or otherwise match fund any Obligation as to which interest
accrues based on the LIBOR Rate.

A certificate of the Agent or a Lender delivered to the Lead Borrower setting
forth the amount that the Agent or such Lender is entitled to receive pursuant
to this Section 3.05 shall be conclusive absent manifest error.  The Borrowers
shall pay such amount to the Agent or such Lender, as the case may be, within 10
days after receipt thereof.

3.06Mitigation Obligations; Replacement of Lenders. 

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its  

--------------------------------------------------------------------------------

77

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with Section
10.13. 

3.07Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder. 

3.08Designation of Lead Borrower as Borrowers’ Agent. 

(a)Each Borrower hereby irrevocably designates and appoints the Lead  Borrower
as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement.  As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower.  In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
 Borrower as such Loan Party’s agent to represent such Loan Party in all
respects under this Agreement and the other Loan Documents. 

(b)Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers.  Consequently, each Borrower
hereby assumes and agrees to discharge all Obligations of each of the other
Borrowers. 

(c)The Lead  Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension.  Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom. 


ARTICLE IV   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions of Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent: 

(a)The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif” via
e-mail) (followed as promptly as practicable by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Closing Date (or, in  

--------------------------------------------------------------------------------

78

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Agent:

(i)executed counterparts of this Agreement sufficient in number for distribution
to the Agent, each Lender and the Lead Borrower; 

(ii)a Note executed by the Borrowers in favor of each Lender requesting a Note; 

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Agent may require evidencing (A) the authority of each Loan Party to enter into
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party; 

(iv)copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Agent may reasonably require to evidence that each
Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect; 

(v)favorable opinions of Godfrey & Kahn, S.C., Holland & Hart LLP and Kaufman &
Canoles, P.C., counsel to the Loan Parties, each addressed to the Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
the Agent may reasonably request; 

(vi)a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied), (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, (C)
to the Solvency of the Loan Parties as of the Closing Date after giving effect
to the transactions contemplated hereby, and (D) either that (1) no consents,
licenses or approvals are required in connection with the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, or (2) that all such consents,
licenses and approvals have been obtained and are in full force and effect; 

(vii)evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Agent required under the Loan
Documents have been obtained and are in effect; 

(viii)a payoff letter from the agent for the lenders under the Existing Credit
Agreement satisfactory in form and substance to the Agent evidencing that the
Existing Credit Agreement has been or concurrently with the Closing Date is
being terminated, all obligations thereunder are being paid in full;  

--------------------------------------------------------------------------------

79

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(ix)the Security Documents and certificates evidencing any stock being pledged
thereunder, together with undated stock powers executed in blank, each duly
executed by the applicable Loan Parties; 

(x)all other Loan Documents, each duly executed by the applicable Loan Parties; 

(xi)results of searches or other evidence reasonably satisfactory to the Agent
(in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges of any mortgages, and releases  or subordination
agreements satisfactory to the Agent are being tendered concurrently with such
extension of credit or other arrangements satisfactory to the Agent for the
delivery of such termination statements and releases, satisfactions and
discharges have been made; 

(xii)(A)all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Agent, (B) the DDA Notifications, Credit Card Notifications, and Blocked
Account Agreements required pursuant to Section 6.13 hereof, (C) control
agreements with respect to the Loan Parties’ securities and investment accounts,
and (D) Collateral Access Agreements to the extent required hereunder; 

(b)After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Exempted Debt does not
exceed fifteen percent (15%) of Consolidated Net Tangible Assets, and the Agent
shall have received a certificate signed by a Responsible Officer of each of the
Parent and Lead Borrower certifying to the same (which certification shall
include a reasonably detailed calculation evidencing satisfaction with this
condition);  

(c)The Agent shall have received a Borrowing Base Certificate dated the Closing
Date, relating to the month ended March 28, 2020, and executed by a Responsible
Officer of the Lead Borrower. 

(d)The Agent shall be reasonably satisfied that any financial statements
delivered to it fairly present the business and financial condition of the Loan
Parties and that there has been no Material Adverse Effect since the date of the
Audited Financial Statements. 

(e)The Agent shall have received and be satisfied with (i) a detailed forecast
for the period commencing on the Closing Date and ending in January, 2021, which
shall include Consolidated income statement, balance sheet, and statement of
cash flow, by month, each prepared in conformity with GAAP and consistent with
the Loan Parties’ then current practices and (b) such other information
(financial or otherwise) reasonably requested by the Agent. 

(f)There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. 

--------------------------------------------------------------------------------

80

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(g)There shall not have occurred any default of any Material Contract of any
Loan Party. 

(h)The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document. 

(i)All fees and expenses required to be paid or reimbursed to the Agent or the
Joint Lead Arrangers on or before the Closing Date shall have been paid in full,
and all fees and expenses required to be paid to the Lenders on or before the
Closing Date shall have been paid in full. 

(j)The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the Closing Date (provided that such estimate shall
not thereafter preclude a final settling of accounts between the Borrowers and
the Agent). 

(k)The Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, in each case, the results of which are satisfactory
to the Agent. 

(l)The Closing Date shall have occurred on or before April 24, 2020.  The Agent
shall notify the Lead Borrower and the Lenders of the Closing Date, and such
notice shall be conclusive and binding on the Loan Parties. 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a LIBOR Rate Loan Notice requesting
only a continuation of LIBOR Rate Loans) and each L/C Issuer to issue each
Letter of Credit is subject to the following conditions precedent: 

(a)The representations and warranties of each Loan Party contained in Article V
or in any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, (ii) in the case of any representation and warranty qualified
by materiality, they shall be true and correct in all respects, and (iii) for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; 

(b)No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof; 

--------------------------------------------------------------------------------

81

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(c)The Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall
have received a Request for Credit Extension, in accordance with the
requirements hereof; 

(d)No event or circumstance which could reasonably be expected to result in a
Material Adverse Effect shall have occurred; 

(e)No Overadvance shall result from such Credit Extension; and 

(f)After giving effect to the requested Credit Extension and the provisions of
this Agreement, the Loan Parties shall not be in breach or default of the terms
of the Indenture or any Indebtedness incurred in connection therewith. 

Each Request for Credit Extension (other than a LIBOR Rate Loan Notice
requesting only a continuation of LIBOR Rate Loans) submitted by the Borrowers
shall be deemed to be a representation and warranty by the Parent and Borrowers
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.  The conditions set forth
in this Section 4.02 are for the sole benefit of the Credit Parties but until
the Required Lenders otherwise direct the Agent to cease making Loans and the
L/C Issuer to cease issuing Letters of Credit, the Lenders will fund their
Applicable Percentage of all Loans and participate in all Swing Line Loans and
Letters of Credit whenever made or issued, which are requested by the Lead
Borrower and which, notwithstanding the failure of the Loan Parties  to comply
with the provisions of this Article IV, agreed to by the Agent, provided,
however, the making of any such Loans or the issuance of any Letters of Credit
shall not be deemed a modification or waiver by any Credit Party of the
provisions of this Article IV on any future occasion or a waiver of any rights
or the Credit Parties as a result of any such failure to comply.


ARTICLE V   REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

5.01Existence, Qualification and Power.  Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.  Schedule 5.01 annexed hereto
sets forth, as of the Closing Date, each Loan Party’s name as it appears in
official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number. No Loan Party is an Affected Financial Institution.  

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material  

--------------------------------------------------------------------------------

82

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



Contract or any Material Indebtedness to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) result in or require the creation of any Lien upon any asset of any Loan
Party (other than Liens in favor of the Agent under the Security Documents); or
(d) violate any Law.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof), (b) such as have been
obtained or made and are in full force and effect, and (c) any filings required
to be made under the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.   

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. 

5.05Financial Statements; No Material Adverse Effect. 

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness. 

(b)[Reserved]   

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect. 

(d)To the best knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, (i) in any financial information delivered or to be delivered
to the Agent or the Lenders, (ii) of the Borrowing Base, (iii) of covenant
compliance calculations provided hereunder or (iv) of the assets, liabilities,
financial condition or results of operations of the Parent and its Subsidiaries
on a Consolidated basis. 

(e)The Consolidated forecasted balance sheet and statements of income and cash
flows of the Parent and its Subsidiaries delivered pursuant to Section 6.01(d)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the  

--------------------------------------------------------------------------------

83

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Loan Parties’ best estimate of its future financial
performance.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect , and since the
Closing Date, there has been no adverse change in the status, or financial
effect on any Loan Party or any Subsidiary thereof, of the matters described on
Schedule 5.06. 

5.07No Default.  No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Contract or any Material Indebtedness.  No
Default or Event of Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document. 

5.08Ownership of Property; Liens. 

(a)Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests in, all Real
Estate necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  Each of the Loan Parties and
each Subsidiary has good and marketable title to, valid leasehold interests in,
or valid licenses to use all personal property and assets material to the
ordinary conduct of its business. 

(b)Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Loan Parties, together with a
list of the holders of any mortgage or other Lien thereon as of the Closing
Date.  Each Loan Party and each of its Subsidiaries has good, marketable and
insurable fee simple title to the Real Estate owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Permitted Encumbrances.
 Schedule 5.08(b)(2) sets forth the address (including street address, county
and state) of all Leases of the Loan Parties, together with a list of the lessor
and its contact information with respect to each such Lease as of the Closing
Date.  Each of such Leases is in full force and effect and the Loan Parties are
not in default of the terms thereof. 

5.09Environmental Compliance. 

(a)Except as specifically disclosed in Schedule 5.09, no Loan Party or any
Subsidiary thereof (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 

(b)Except as otherwise set forth in Schedule 5.09, none of the properties
currently owned or operated by any Loan Party or any Subsidiary thereof is
listed or proposed for listing on the NPL or on the CERCLIS or SEMS or any
analogous foreign, state or local list; there are no and never have been any
underground or above-ground storage tanks or any surface impoundments,  

--------------------------------------------------------------------------------

84

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any Subsidiary thereof or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or Subsidiary thereof; there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or
Subsidiary thereof; and Hazardous Materials have not been released, discharged
or disposed of on any property currently owned or operated by any Loan Party or
any Subsidiary thereof.

(c)Except as otherwise set forth on Schedule 5,09, no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law reasonably expected to result in a material liability to any
Loan Party or Subsidiary thereof; and all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any Subsidiary thereof have
been disposed of in a manner not reasonably expected to result in material
liability to any Loan Party or any Subsidiary thereof. 

5.10Insurance.  The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates.  Schedule 5.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date. Each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid. 

5.11Taxes.  The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation.  There is no proposed tax assessment against any Loan
Party or any Subsidiary that would, if made, have a Material Adverse Effect.  No
Loan Party or any Subsidiary thereof is a party to any tax sharing agreement. 

5.12ERISA Compliance. 

(a)The Lead Borrower, each of its ERISA Affiliates, and each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws.  Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of the Lead Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification.  The Loan Parties and each ERISA Affiliate have made all required
contributions to each Plan subject to Sections 412 or 430 of the Code and to
each Multiemployer Plan, and no application for a funding waiver or an extension
of any amortization period pursuant to Sections 412 or 430 of the Code has been
made  

--------------------------------------------------------------------------------

85

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

with respect to any Plan.  No Lien imposed under the Code or ERISA exists or is
likely to arise on account of any Plan or Multiemployer Plan.

(b)There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect. 

(c)(i)No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA. 

5.13Subsidiaries; Equity Interests.  The Loan Parties have no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, which Schedule
sets forth the legal name, jurisdiction of incorporation or formation and
authorized Equity Interests of each such Subsidiary.  All of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party (or a Subsidiary of a Loan
Party) in the amounts specified on Part (a) of Schedule 5.13 free and clear of
all Liens except for those created under the Security Documents.  Except as set
forth in Schedule 5.13, there are no outstanding rights to purchase any Equity
Interests in any Subsidiary.  The Loan Parties have no equity investments in any
other corporation or entity other than those specifically disclosed in Part(b)
of Schedule 5.13.  All of the outstanding Equity Interests in the Loan Parties
have been validly issued, and are fully paid and non-assessable and, with
respect to the Loan Parties other than Parent, are owned in the amounts
specified on Part (c) of Schedule 5.13 free and clear of all Liens except for
those created under the Security Documents.  The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect. 

5.14Margin Regulations; Investment Company Act. 

(a)Neither any Loan Party nor any of its Subsidiaries owns any Margin Stock or
is engaged or will be engaged, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock.  None of the
proceeds of the Credit Extensions shall be used directly or indirectly for the
purpose of purchasing or carrying any Margin Stock, for the purpose of extending
credit to others for the purpose of purchasing or carrying any Margin Stock, or
for any purpose that violates the provisions of Regulation T, U or X of the FRB.
 Neither any Loan Party nor any of its Subsidiaries expects to acquire any
Margin Stock. 

(b)None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940. 

5.15Disclosure.  Each Loan Party has disclosed to the Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other  

--------------------------------------------------------------------------------

86

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time such
assumptions were made.  Any Beneficial Ownership Certifications executed and
delivered to the Agent and Lenders from time to time, as updated from time to
time, is accurate, complete, and correct as of the date any as of certificates
are delivered.  The Loan Parties acknowledge and agree that the Beneficial
Ownership Certification, if applicable, is one of the Loan Documents.

5.16Compliance with Laws.  Each of the Loan Parties and each Subsidiary is in
compliance (A) in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (B) with Section 10.17 and
10.18. 

5.17Intellectual Property; Licenses, Etc.  The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Lead Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person.  Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Lead Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. 

5.18Labor Matters.  There are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters. No Loan Party or any of its Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Act or similar state Law.
 All payments due from any Loan Party and its Subsidiaries, or for which any
claim may be made against any Loan Party or any of its Subsidiaries, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or properly accrued in accordance with GAAP as a liability on the books of
such Loan Party. Except as set forth on Schedule 5.18, no Loan Party or any
Subsidiary is a party to or bound by any collective bargaining agreement. There
are no representation proceedings pending or, to any Loan Party’s knowledge,
threatened to be filed with the National Labor Relations Board, and no labor
organization or group of employees of any Loan Party or any Subsidiary has made
a pending demand for recognition. There are no complaints, unfair labor practice
charges, grievances, arbitrations, unfair employment practices charges or any
other claims or complaints against any Loan Party or any Subsidiary pending or,
to the knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries that would be reasonably
expected to result in a material liability to any Loan Party or any Subsidiary
thereof. The consummation of the transactions contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any  

--------------------------------------------------------------------------------

87

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



union under any collective bargaining agreement to which any Loan Party or any
of its Subsidiaries is bound.

5.19Security Documents. 

(a)The Security Agreement creates in favor of the Agent, for the benefit of the
Secured Parties referred to therein, a legal, valid, continuing and enforceable
security interest in the Collateral (as defined in the Security Agreement), the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.  The financing statements, releases and other
filings are in appropriate form and have been or will be filed in the offices
specified in Schedule II of the Security Agreement.  Upon such filings and/or
the obtaining of “control,” (as defined in the UCC) the Agent will have a
perfected Lien on, and security interest in, to and under all right, title and
interest of the grantors thereunder in all Collateral that may be perfected by
filing, recording or registering a financing statement or analogous document
(including without limitation the proceeds of such Collateral subject to the
limitations relating to such proceeds in the UCC) or by obtaining control, under
the UCC (in effect on the date this representation is made) in each case prior
and superior in right to any other Person. 

(b)When the Security Agreement (or a short form thereof) is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
when financing statements and other filings in appropriate form are filed in the
offices specified in Schedule II of the Security Agreement, the Agent shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the applicable Loan Parties in the Intellectual Property (as defined
in the Security Agreement) in which a security interest may be perfected by
filing, recording or registering a security agreement, financing statement or
analogous document in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, in each case prior and superior
in right to any other Person (it being understood that subsequent recordings in
the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Closing
Date). 

5.20Solvency.  After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are Solvent. No transfer of property has been
or will be made by any Loan Party and no obligation has been or will be incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party. 

5.21Deposit Accounts; Credit Card Arrangements. 

(a)Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Closing Date, which Schedule includes, with respect to
each DDA (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository, and
(iv) the identification of each Blocked Account Bank. 

(b)Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party. 

--------------------------------------------------------------------------------

88

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

5.22Broker.  No broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no Loan
 Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith. 

5.23Customer and Trade Relations.  There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any material
adverse modification or change in the business relationship of any Loan Party
with any supplier material to its operations. 

5.24Material Contracts.  Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date.  Except as
set forth on Schedule 5.24, the Loan Parties have delivered true, correct and
complete copies of such Material Contracts to the Agent on or before the Closing
Date.  The Loan Parties are not in breach or in default in any material respect
of or under any Material Contract and have not received any notice of the
intention of any other party thereto to terminate any Material Contract. 

5.25Casualty.  Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. 

5.26OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.  No Loan
Party nor any of its Subsidiaries is in violation of any Sanctions.  No Loan
Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures reasonably designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.  Each of the Loan Parties and its Subsidiaries, and to the
knowledge of each such Loan Party, each director, officer, employee, agent and
Affiliate of each such Loan Party and each such Subsidiary, is in compliance
with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.  No
proceeds of any Loan made or Letter of Credit issued hereunder will be used
directly, or, to the best knowledge of any Loan Party after due care and
inquiry, indirectly, to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
applicable Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws by any
Person (including any Credit Party or other individual or entity participating
in any transaction). 

5.27Patriot Act.  To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot Act”). 

5.28Swap Contracts.  On each date that any Swap Contract is executed by any
Provider, each Loan Party satisfies all eligibility, suitability and other
requirements under the Commodity Exchange Act and the Commodity Futures Trading
Commission regulations. 

--------------------------------------------------------------------------------

89

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------




ARTICLE VI   AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

6.01Financial Statements.  Deliver to the Agent, in form and detail satisfactory
to the Agent: 

(a)as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Parent, a Consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and unqualified
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Agent, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; 

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the Fiscal Quarters of each Fiscal Year of the Parent, a
Consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such Fiscal Quarter, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Quarter and for
the portion of the Parent’s Fiscal Year then ended, setting forth in each case
in comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal
Quarter of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
in all material respects the financial condition, results of operations,
Shareholders’ Equity and cash flows of the Parent and its Subsidiaries as of the
end of such Fiscal Quarter in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; 

(c)as soon as available, but in any event within thirty (30) days after the end
of each of the Fiscal Months of each Fiscal Year of the Parent during an
Increased Reporting Event, a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such Fiscal Month, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Month, and for the portion of the Parent’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(d) hereof, (B)
the corresponding Fiscal Month of the previous Fiscal Year and (C) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting in all material respects the financial
condition, results of operations, Shareholders’ Equity and cash flows of the
Parent and its Subsidiaries as of the end of such Fiscal Month in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; 

(d)as soon as available, but in any event no more than thirty (30) days after
the end of each Fiscal Year of the Parent, forecasts prepared by management of
the Lead Borrower, in form satisfactory to the Agent, of consolidated balance
sheets and statements of income or operations  

--------------------------------------------------------------------------------

90

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

and cash flows of the Parent and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as reasonably available, any significant
revisions to such forecast with respect to such Fiscal Year.

6.02Certificates; Other Information.  Deliver to the Agent, in form and detail
satisfactory to the Agent: 

(a)on the second Friday of each Fiscal Month, a certificate substantially in the
form of Exhibit K attached hereto and otherwise in form and substance reasonably
acceptable to the Agent, certifying to and attaching an inventory report showing
the book value of the Loan Parties’ Inventory as of the close of business as of
the immediately preceding Fiscal Month;  

(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) and (c) a duly completed Compliance Certificate signed
by a Responsible Officer of the Lead Borrower, and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Lead Borrower shall also provide: (i) a statement of
reconciliation conforming such financial statements to GAAP and (ii) a copy of
management’s discussion and analysis with respect to such financial statements; 

(c)on the fifteenth (15) day of each Fiscal Quarter (or, if such day is not a
Business Day, on the next succeeding Business Day), a Borrowing Base Certificate
showing the Borrowing Base as of the close of business as of the last day of the
immediately preceding Fiscal Quarter (provided that the Appraised Value applied
to the Eligible Inventory set forth in each Borrowing Base Certificate shall be
the Appraised Value set forth in the most recent appraisal obtained by the Agent
pursuant to Section 6.10 hereof for the applicable quarter to which such
Borrowing Base Certificate relates), each Borrowing Base Certificate to be
certified as complete and correct by a Responsible Officer of the Lead Borrower;
provided that at any time that a Monthly Borrowing Base Delivery Event has
occurred and is continuing, at the election of the Agent, such Borrowing Base
Certificate shall be delivered on the fifteenth (15) day of each Fiscal Month
(or, if such day is not a Business Day, on the next succeeding Business Day), as
of the close of business on the immediately preceding Fiscal Month; provided
further, that at any time that a Weekly Borrowing Base Delivery Event has
occurred and is continuing, at the election of the Agent, such Borrowing Base
Certificate shall be delivered on Wednesday of each week (or, if such day is not
a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday. 

(d)promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event; 

(e)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Loan Parties, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 or with any national securities exchange, and in any case not otherwise
required to be delivered to the Agent pursuant hereto; 

(f)The financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule; 

--------------------------------------------------------------------------------

91

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(g)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02; 

(h)as soon as available, but in any event within 30 days after the end of each
Fiscal Year of the Loan Parties, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Agent, or any
Lender through the Agent, may reasonably specify; 

(i)promptly after the Agent’s request therefor, copies of all Material Contracts
and documents evidencing Material Indebtedness; 

(j)promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; 

(k)promptly after the Agent’s or any Lender’s request therefor, such information
as requested pursuant to Section 10.17 hereof and, as and to the extent
applicable, in connection with the Beneficial Ownership Regulation; and 

(l)promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent or any Lender may
from time to time reasonably request. 

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the Agent
have access (whether a commercial, third-party website or whether sponsored by
the Agent); provided that the Lead Borrower shall deliver paper copies of such
documents to the Agent or any Lender that requests the Lead Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Agent or such Lender.  Notwithstanding anything contained herein,
in every instance the Lead Borrower shall be required to provide paper copies of
the Compliance Certificates required by Section 6.02(b) to the Agent.  The Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Loan Parties with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

The Loan Parties hereby acknowledge that the Agent may make available materials
or information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) to the Lenders and the L/C Issuer by
posting the Borrower Materials on IntraLinks, SyndTrack or another similar
secure electronic transmission system (the “Platform”).  Each Loan Party further
agrees that certain of the Lenders may be “public-side” Lenders (i.e., Lenders
that do not wish to receive material non-public information with respect to the
Loan Parties or their securities) (each, a “Public Lender”).  The Loan Parties
shall be

--------------------------------------------------------------------------------

92

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

deemed to have authorized Agent and its Affiliates and the Lenders to treat
Borrower Materials marked “PUBLIC” or otherwise at any time filed with the SEC
as not containing any material non-public information with respect to the Loan
Parties or their securities for purposes of United States federal and state
securities laws.  All Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Investor”
(or another similar term).  Agent and its Affiliates and the Lenders shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” or that
are not at any time filed with the SEC as being suitable only for posting on a
portion of the Platform not marked as “Public Investor” (or such other similar
term).

6.03Notices.  Promptly notify the Agent: 

(a)of the occurrence of any Default or Event of Default; 

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect; 

(c)of any material breach or non-performance of, or any default under, a
Material Contract or with respect to Material Indebtedness of any Loan Party or
any Subsidiary thereof; 

(d)of any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary thereof and any Governmental Authority or the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws, that in each case would reasonably be expected to
result in a material liability to any Loan Party or any of its Subsidiaries; 

(e)of the occurrence of any ERISA Event; 

(f)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; 

(g)of any change in any Loan Party’s senior executive officers; 

(h)of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm; 

(i)of any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent; 

(j)of the filing of any Lien for unpaid Taxes against any Loan Party in excess
of $500,000; 

(k)of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; 

(l)of any transaction of the nature contained in ARTICLE VII hereof; 

(m)copies of any notices and material communications received from the trustee
under the Indenture or any holders of the Indebtedness issued under, or in
connection with, the Indenture  

--------------------------------------------------------------------------------

93

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

issued thereunder, and holders of any other Material Indebtedness, and any
notices and other material communications sent by, of on behalf of, any of the
Loans Parties to any such persons;

(n)of any failure by any Loan Party to pay rent or such other amounts due at any
of a Loan Party’s locations if such failure continues for more than fifteen (15)
days following the day on which such Loan Party receives notice of default with
respect to such location and such failure would be reasonably likely to result
in a Material Adverse Effect; and  

(o)within five (5) Business Days after knowledge by a Responsible Officer of the
any Loan Party of the occurrence of any default or event of default under a
Specified L/C Facility or any other event that requires, or enables any issuing
bank under the Specified L/C Facility to require, the Parent or any of its
Subsidiaries to provide cash collateral for all or any portion of any Specified
L/C Obligations. 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto.  Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, freight forwarders, consolidators and
carriers) which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation, (d)
no Lien has been filed with respect thereto and (e) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect. Nothing contained herein shall be deemed to limit the rights of
the Agent with respect to determining Reserves pursuant to this Agreement. 

6.05Preservation of Existence, Etc. 

(a)Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its Intellectual
Property, except to the extent such Intellectual Property is no longer used or
useful in the conduct of the business of the Loan Parties. 

6.06Maintenance of Properties. 

(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. 

--------------------------------------------------------------------------------

94

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

6.07Maintenance of Insurance. 

(a)Maintain with financially sound and reputable insurance companies having an
A.M. Best Rating of at least A- (or otherwise reasonably acceptable to the
Agent) not Affiliates of the Loan Parties, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business and operating in the
same or similar locations or as is required by applicable Law, of such types and
in such amounts as are customarily carried under similar circumstances by such
other Persons and as are reasonably acceptable to the Agent. 

(b)Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgage clause (regarding improvements to Real Estate) and lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Agent, which endorsements or amendments shall provide that the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Agent, (ii) a provision to the effect that none of the Loan
Parties, Credit Parties or any other Person shall be a co-insurer and (iii) such
other provisions as the Agent may reasonably require from time to time to
protect the interests of the Credit Parties. 

(c)Cause commercial general liability policies to be endorsed to name the Agent
as an additional insured. 

(d)Cause business interruption policies to name the Agent as a loss payee and to
be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Agent, (ii) a provision to the effect
that none of the Loan Parties, the Agent, the Agent or any other party shall be
a co-insurer and (iii) such other provisions as the Agent may reasonably require
from time to time to protect the interests of the Credit Parties. 

(e)Cause each such policy referred to in this Section 6.07 to also provide that
it shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Agent (giving the Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Agent. 

(f)Deliver to the Agent, prior to the cancellation, modification or non-renewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Agent,
including an insurance binder) together with evidence satisfactory to the Agent
of payment of the premium therefor. 

(g)With respect to any Real Estate subject to a Lien in favor of the Agent from
time to time that is located in an area identified by the Federal Emergency
Management Agency (or any successor agency thereto) as a “special flood hazard
area” with respect to which flood insurance has been made available under the
Flood Insurance Laws, the applicable Loan Party (a) shall obtain and maintain
with financially sound and reputable insurance companies (except to the extent
that any insurance company insuring such Real Estate of such Loan Party ceases
to be financially sound and reputable, in which case such Loan Party shall
promptly replace such insurance company with a financially sound and reputable
insurance company), such flood insurance in such reasonable total amount as the
Agent and the Lenders may from time to time reasonably require and otherwise
sufficient to comply with all applicable rules and regulations promulgated under
the Flood Insurance Laws and (b) promptly upon request of the Agent or any
Lender, shall deliver to the  

--------------------------------------------------------------------------------

95

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Agent or such Lender as applicable, evidence of such compliance in form and
substance reasonably acceptable to the Agent or such Lender, including, without
limitation, evidence of annual renewals of such flood insurance.

(h)Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Agent furnish the
Agent certificates evidencing renewal of each such policy. 

(i)Permit any representatives that are designated by the Agent to inspect the
insurance policies maintained by or on behalf of the Loan Parties and to inspect
books and records related thereto and any properties covered thereby. 

None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07.  Each Loan Party shall look solely to its insurance companies
or any other parties other than the Credit Parties for the recovery of such loss
or damage and such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees.  If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees.  The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.

6.08Compliance with Laws.  Comply (a) in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (ii) such contest effectively suspends
enforcement of the contested Laws, and (iii) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect, and (b) with
Sections 10.17 and 10.18. 

6.09Books and Records; Accountants. 

(a)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Loan
Parties or such Subsidiary, as the case may be; and (ii) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Loan Parties
or such Subsidiary, as the case may be. 

(b)At all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Agent and shall instruct such Registered Public Accounting
Firm to cooperate with, and be available to, the Agent or its representatives to
discuss the Loan Parties’ financial performance, financial condition, operating
results, controls, and such other matters, within the scope of the retention of
such Registered Public Accounting Firm, as may be raised by the Agent. 

6.10Inspection Rights. 

--------------------------------------------------------------------------------

96

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)Permit representatives and independent contractors of the Agent to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and Registered
Public Accounting Firm, and permit the Agent or professionals (including
investment bankers, consultants, accountants, and lawyers) retained by the Agent
to conduct evaluations of the Loan Parties’ business plan, forecasts and cash
flows, all at the expense of the Loan Parties and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Lead Borrower; provided, however, that if
required by Law or when a Default or Event of Default exists the Agent (or any
of its representatives or independent contractors) may do any of the foregoing
at the expense of the Loan Parties at any time during normal business hours and
without advance notice. 

(b)Upon the request of the Agent after reasonable prior notice, permit the Agent
or professionals (including investment bankers, consultants, accountants, and
lawyers) retained by the Agent to conduct commercial finance examinations and
other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves.  Subject to the
limitations set forth below, the Loan Parties shall pay the reasonable fees and
out-of-pocket expenses of the Agent and such professionals with respect to such
examinations and evaluations.  Without limiting the foregoing, the Loan Parties
acknowledge that the Agent shall undertake one (1) commercial finance
examination each Fiscal Year at the Loan Parties’ expense; provided that if an
Increased Reporting Event has occurred in any Fiscal Year, the Agent may, in its
Permitted Discretion, undertake up to two (2) commercial finance examinations at
the Loan Parties’ expense in each such Fiscal Year.  Notwithstanding the
foregoing, the Agent may cause additional commercial finance examinations to be
undertaken (i) as it in its discretion deems necessary or appropriate, at its
own expense or, (ii) if required by Law or if a Default or Event of Default
shall have occurred and be continuing, at the expense of the Loan Parties and
without advance notice. 

(c)Upon the request of the Agent after reasonable prior notice, permit the Agent
or professionals (including appraisers) retained by the Agent to conduct
appraisals of the Collateral, including, without limitation, the assets included
in the Borrowing Base.  The Loan Parties shall pay the reasonable fees and
out-of-pocket expenses of the Agent and such professionals with respect to such
appraisals.  Without limiting the foregoing, the Loan Parties acknowledge that
the Agent shall undertake one (1) inventory appraisal each Fiscal Year at the
Loan Parties’ expense; provided that if an Increased Reporting Event has
occurred in any Fiscal Year, the Agent may, in its Permitted Discretion,
undertake up to two (2) inventory appraisals at the Loan Parties’ expense in
each such Fiscal Year.  Notwithstanding the foregoing, the Agent may cause
additional appraisals to be undertaken (i) as it in its discretion deems
necessary or appropriate, at its own expense or, (ii) if required by Law or if a
Default or Event of Default shall have occurred and be continuing, at the
expense of the Loan Parties and without advance notice.  

6.11Use of Proceeds.  Use the proceeds of the Credit Extensions (a) to finance
the acquisition of working capital assets of the Borrowers, including the
purchase of inventory and equipment, in each case in the ordinary course of
business, (b) to finance Capital Expenditures of the Borrowers, and (c) for
general corporate purposes of the Loan Parties, in each case, in accordance with
applicable Law and the Loan Documents. 

6.12Additional Loan Parties.  Notify the Agent at the time that any Person
becomes a Subsidiary promptly thereafter (and in any event within thirty (30)
days), cause any such Person (a) which is not a CFC, to (i) become a Loan Party
by executing and delivering to the Agent a Joinder to this  

--------------------------------------------------------------------------------

97

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



Agreement or a Joinder to the Facility Guaranty or such other documents as the
Agent shall deem appropriate for such purpose, (ii) grant a Lien to the Agent on
such Person’s assets of the same type that constitute Collateral to secure the
Obligations, and (iii) deliver to the Agent documents of the types referred to
in clauses (iii) and (iv) of Section 4.01(a), 4.01(k) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), and (b) if any Equity Interests or Indebtedness of such Person are
owned by or on behalf of any Loan Party, to pledge such Equity Interests and
promissory notes evidencing such Indebtedness (except that, if such Subsidiary
is a CFC that is not joined as a Loan Party, the Equity Interests of such
Subsidiary to be pledged may be limited to 65% of the outstanding voting Equity
Interests of such Subsidiary and 100% of the non-voting Equity Interests of such
Subsidiary as and to the extent a pledge of any greater percentage would have
material negative tax implications on the Loan Parties, and such time period may
be extended based on local law or practice), in each case in form, content and
scope reasonably satisfactory to the Agent.  In no event shall compliance with
this Section 6.12 waive or be deemed a waiver or Consent to any transaction
giving rise to the need to comply with this Section 6.12 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute, with respect to any Subsidiary, an approval of such Person as a
Borrower or permit the inclusion of any acquired assets in the computation of
the Borrowing Base.

6.13Cash Management. 

(a)On or prior to the Closing Date: 

(i)deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit G which have
been executed on behalf of such Loan Party and delivered to such Loan Party’s
Credit Card Issuers and Credit Card Processors  listed on Schedule 5.21(b); and 

(ii)enter into a Blocked Account Agreement satisfactory in form and substance to
the Agent with each Blocked Account Bank (collectively, the “Blocked
Accounts”). 

(b)At the request of the Agent, the Loan Parties shall deliver to the Agent
copies of notifications (each, a “DDA Notification”), in form and substance
reasonably satisfactory to the Agent, which have been executed on behalf of such
Loan Party and delivered to each depository institution listed on Schedule
5.21(a). 

(c)The Loan Parties shall ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations) to a Blocked
Account all amounts on deposit in each DDA that is not a Blocked Account and all
payments due from all Credit Card Issuers and Credit Card Processors. 

(d)Each Blocked Account Agreement shall require upon notice from Agent which
notice shall be delivered only after the occurrence and during the continuance
of a Cash Dominion Event the ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations) to the
concentration account maintained by the Agent at Wells Fargo (the “Concentration
Account”), of all cash receipts and collections received by each Loan Party from
all sources, including, without limitation, the following: 

(i)all available cash receipts from the sale of Inventory and other assets
(whether or not constituting Collateral), other than cash receipts retained by
each Store in the ordinary course of business and consistent with past practices
not to exceed $55,000 for any one Store individually and not to exceed
$25,000,000 in the aggregate for all Stores; 

--------------------------------------------------------------------------------

98

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(ii)all proceeds of collections of Accounts; 

(iii)all Net Proceeds, and all other cash payments received by a Loan Party from
any Person or from any source or on account of any Disposition or other
transaction or event; 

(iv)the then contents of each DDA (net of any minimum balance, not to exceed
$5,000.00, as may be required to be kept in the subject DDA by the depository
institution at which such DDA is maintained); 

(v)the then entire ledger balance of each Blocked Account (net of any minimum
balance, not to exceed $5,000.00, as may be required to be kept in the subject
Blocked Account by the Blocked Account Bank); and 

(vi)the proceeds of all credit card charges. 

(e)The Concentration Account shall at all times be under the sole dominion and
control of the Agent.  The Loan Parties hereby acknowledge and agree that (i)
the Loan Parties have no right of withdrawal from the Concentration Account,
(ii) the funds on deposit in the Concentration Account shall at all times be
collateral security for all of the Obligations and (iii) the funds on deposit in
the Concentration Account shall be applied to the Obligations as provided in
this Agreement.  At all times during a Cash Dominion Event, in the event that,
notwithstanding the provisions of this Section 6.13, any Loan Party receives or
otherwise has dominion and control of any such cash receipts or collections,
such receipts and collections shall be held in trust by such Loan Party for the
Agent, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Concentration Account
or dealt with in such other fashion as such Loan Party may be instructed by the
Agent. 

(f)Upon the request of the Agent, the Loan Parties shall cause bank statements
and/or other reports to be delivered to the Agent not less often than monthly,
accurately setting forth all amounts deposited in each Blocked Account to ensure
the proper transfer of funds as set forth above. 

6.14Information Regarding the Collateral. 

(a)Furnish to the Agent at least fifteen (15) days prior written notice of any
change in: (i) any Loan Party’s name or in any trade name used to identify it in
the conduct of its business or in the ownership of its properties; (ii) the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility);
(iii) any Loan Party’s organizational structure or jurisdiction of incorporation
or formation; or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral for its own benefit and the benefit of
the other Credit Parties. 

(b)Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Closing Date, the Lead Borrower shall advise the Agent in writing of such
revisions or updates as may be necessary or  

--------------------------------------------------------------------------------

99

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

appropriate to update or correct the same.  From time to time as may be
reasonably requested by the Agent, the Lead Borrower shall supplement each
Schedule hereto, or any representation herein or in any other Loan Document,
with respect to any matter arising after the Closing Date that, if existing or
occurring on the Closing Date, would have been required to be set forth or
described in such Schedule or as an exception to such representation or that is
necessary to correct any information in such Schedule or representation which
has been rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein).  Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default or Event of Default resulting from the matters disclosed therein.

6.15Physical Inventories. 

(a)Cause not less than one (1) physical inventory to be undertaken, at the
expense of the Loan Parties, in each Fiscal Year and periodic cycle counts, in
each case consistent with past practices, conducted by such inventory takers as
are satisfactory to the Agent and following such methodology as is consistent
with the methodology used in the immediately preceding inventory or as otherwise
may be satisfactory to the Agent, provided that such physical inventory shall
only be conducted at those locations that will have a physical inventory
conducted in connection with the audit of the Loan Parties’ Consolidated
financial statements for that Fiscal Year. The Agent, at the expense of the Loan
Parties, may participate in and/or observe each scheduled physical count of
Inventory which is undertaken on behalf of any Loan Party. The Lead Borrower,
within thirty (30) days following the completion of such inventory, shall
provide the Agent with a reconciliation of the results of such inventory (as
well as of any other physical inventory or cycle counts undertaken by a Loan
Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable. 

(b)Permit the Agent, in its discretion, if any Default or Event of Default
exists, to cause additional such inventories to be taken as the Agent determines
(each, at the expense of the Loan Parties). 

6.16Environmental Laws. 

(a)Conduct its operations and keep and maintain its Real Estate in material
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement any and
all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP. 

6.17Further Assurances. 

--------------------------------------------------------------------------------

100

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which the Agent may request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Loan
Parties. The Loan Parties also agree to provide to the Agent, from time to time
upon request, evidence satisfactory to the Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents. 

(b)If any material assets are acquired by any Loan Party after the Closing Date
(other than assets constituting Collateral under the Security Documents that
become subject to the perfected first-priority Lien under the Security Documents
upon acquisition thereof), notify the Agent thereof, and the Loan Parties will
cause such assets to be subjected to a Lien securing the Obligations and will
take such actions as shall be necessary or shall be requested by the Agent to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section 6.17, all at the expense of the Loan Parties. In no event shall
compliance with this Section 6.17(b) waive or be deemed a waiver or Consent to
any transaction giving rise to the need to comply with this Section 6.17(b) if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute Consent to the inclusion of any acquired
assets in the computation of the Borrowing Base. 

(c)[Reserved] 

(d)Upon the request of the Agent, use its reasonable efforts to cause any of its
landlords of its distribution centers or leased Real Property (other than
Stores) in Landlord Lien States to deliver a Collateral Access Agreement to the
Agent in such form as the Agent may reasonably require; provided, however, that
the failure to provide any such Collateral Access Agreement shall not result in
an Event of Default. 

(e)Notwithstanding the foregoing, the Agent shall not enter into any mortgage or
deed of trust in respect of any Real Estate acquired by any Loan Party after the
Closing Date until (1) the date that occurs forty-five (45) days after the Agent
has delivered to the Lenders (which may be delivered electronically) the
following documents in respect of such Real Estate: (i) a completed flood hazard
determination from a third party vendor, (ii) if such Real Estate is located in
a “special flood hazard area,” (A) a notification to the applicable Loan Party
of that fact and (if applicable) notification to the applicable Loan Party that
flood insurance is not available and (B) evidence of receipt by the applicable
Loan Party of such notice, and (iii) if such notice is required to be provided
to the applicable Loan Party and flood insurance is available in the community
in which such Real Estate is located, evidence of flood insurance, and (2) the
Agent shall have received written confirmation from the Lenders that flood
insurance due diligence and flood insurance compliance has been completed by the
Lenders (such written confirmation not to be unreasonably conditioned, withheld
or delayed). 

6.18Compliance with Terms of Leaseholds.  (a) Not allow any Leases to which any
Loan Party is a party to lapse or be terminated, or any rights to renew such
Leases to be forfeited or cancelled, (b) promptly notify the Agent of any (i)
default by any party with respect to such Leases or (ii) receipt of any default
notices from any such landlords or of such any such landlord’s intent to
terminate any such Lease or take other action against the Loan Parties in
connection therewith, (c) cooperate with the Agent in all respects to cure any
such default and/or take such other actions as may be requested by the Agent in
its Permitted Discretion, and (d) cause each of its Subsidiaries to do the
foregoing, except to the extent any of  

--------------------------------------------------------------------------------

101

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



the foregoing could not be reasonably expected, either individually or in the
aggregate, to result in a Material Adverse Effect.

6.19Material Contracts.  (a) Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, (b) maintain each such
Material Contract in full force and effect, (c) enforce each such Material
Contract in accordance with its terms, (d) take all such action to such end as
may be from time to time requested by the Agent, (e) upon request of the Agent,
make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and (f) cause
each of its Subsidiaries to do the foregoing. 

6.20OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.  Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.  Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures reasonably designed to ensure compliance by the Loan
Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.   


ARTICLE VII   NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Subsidiary
thereof as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances. 

7.02Investments.  Make any Investments, except Permitted Investments. 

7.03Indebtedness; Disqualified Stock. 

(a)Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness;
(b) issue Disqualified Stock, or (c) issue and sell any other Equity Interests
unless (i) such Equity Interests shall be issued solely by the Parent and not by
a Subsidiary of a Loan Party, (ii) such Equity Interests shall not be subject to
redemption other than redemption at the option of the Loan Party issuing such
Equity Interests and in accordance with the limitations contained in this
Agreement, and (iii) all Restricted Payments in respect of such Equity Interests
are made in accordance with the limitations contained in this Agreement. 

7.04Fundamental Changes.  Merge, dissolve, liquidate, divide, consolidate with
or into another Person, (or agree to do any of the foregoing), except that, so
long as no Default or Event of Default shall have occurred and be continuing
prior to or immediately after giving effect to any action described below or
would result therefrom: 

--------------------------------------------------------------------------------

102

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)any Subsidiary which is not a Loan Party may merge with (i) a Loan Party,
provided that the Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person; 

(b)any Subsidiary which is a Loan Party may merge into any Subsidiary which is a
Loan Party or into a Borrower, provided that in any merger involving a Borrower,
such Borrower shall be the continuing or surviving Person; 

(c)in connection with a Permitted Acquisition, any Subsidiary of a Loan Party
may merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and such Person shall become a Loan Party in accordance with the provisions of
Section 6.12 hereof, and (ii) in the case of any such merger to which any Loan
Party is a party, such Loan Party is the surviving Person;  

(d)any CFC that is not a Loan Party may merge into any CFC that is not a Loan
Party; and 

(e)any Loan Party which is a limited liability company may divide into two or
more limited liability companies so long as each of the resulting Persons shall
remain jointly and severally liable for the Obligations, and each resulting
Person remains and, as applicable, is joined as a Loan Party hereunder. 

7.05Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except Permitted Dispositions. 

7.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contribution, except
that, so long as no Default or Event of Default shall have occurred and be
continuing prior to or immediately after giving effect  to any action described
below or would result therefrom: 

(a)each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party; 

(b)the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person, so long as such dividends do not result in a Change of
Control; provided, however, the Loan Parties shall not be permitted to utilize
this clause (b) during the Parent’s Fiscal Year 2020 at any time when Total
Oustandings would, prior to or after giving effect to such payment or
distribution, be greater than $1,000,000,000;  

(c)if the Payment Conditions are satisfied, the Loan Parties and each Subsidiary
may purchase, redeem or otherwise acquire Equity Interests issued by it with
cash; provided, however, the Loan Parties shall not be permitted to utilize this
clause (c) during the Parent’s Fiscal Year 2020 at any time when Total
Oustandings would, prior to or after giving effect to such payment or
distribution, be greater than $1,000,000,000; and 

(d)if the Payments Conditions are satisfied, the Parent may declare or pay cash
dividends to its stockholders; provided, however, the Loan Parties shall not be
permitted to utilize  

--------------------------------------------------------------------------------

103

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

this clause (d) during the Parent’s Fiscal Year 2020 at any time when Total
Oustandings would, prior to or after giving effect to such payment or
distribution, be greater than $1,000,000,000;.

7.07Prepayments of Indebtedness.  Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Indebtedness,
or make any payment in violation of any subordination terms of any Subordinated
Indebtedness, except (a) as long as no Default or Event of Default then exists,
regularly scheduled or mandatory repayments, repurchases, redemptions or
defeasances of (i) Permitted Indebtedness (other than Subordinated
Indebtedness), and (ii) Subordinated Indebtedness in accordance with the
subordination terms thereof or the applicable subordination agreement relating
thereto, (b) voluntary prepayments, repurchases, redemptions or defeasances of
(i) Permitted Indebtedness (but excluding on account of any Subordinated
Indebtedness) as long as the Payment Conditions are satisfied (provided that the
Loan Parties may not make any prepayments, repurchase redemptions or defeasances
on any Indebtedness under the Indenture during the Parent’s Fiscal Year 2020),
and (ii) Subordinated Indebtedness in accordance with the subordination terms
thereof or the applicable subordination agreement relating thereto, and as long
as the Payment Conditions are satisfied, and (c) Permitted Refinancings of any
such Indebtedness. 

7.08Change in Nature of Business. 

(a)In the case of the Parent, engage in any business or activity other than (i)
the direct or indirect ownership of all outstanding Equity Interests in the
other Loan Parties, (ii) maintaining its corporate existence, (iii)
participating in tax, accounting and other administrative activities as the
parent of the consolidated group of companies, including the Loan Parties, (iv)
the execution and delivery of the Loan Documents to which it is a party and the
Indenture and the performance of its obligations thereunder, and (v) activities
incidental to the businesses or activities described in clauses  (i) through
(iv) of this Section 7.08(a). 

(b)In the case of each of the Loan Parties, engage in any line of business
substantially different from the Business conducted by the Loan Parties and
their Subsidiaries on the Closing Date. 

7.09Transactions with Affiliates.  Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties, (b) transactions described on Schedule 7.09 hereto, (c)
advances for commissions, travel and other similar purposes in the ordinary
course of business to directors, officers and employees, (d) the issuance of
Equity Interests in the Parent to any officer, director, employee or consultant
of the Lead Borrower or any of its Subsidiaries, (e) the payment of reasonable
fees and out-of-pocket costs to directors of Parent, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Parent or any of its Subsidiaries,
and (f) any issuances of securities of the Parent (other than Disqualified Stock
and other Equity Interests not permitted hereunder) or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, equity incentive plans, cash incentive plans,
discretionary cash payments and stock ownership plans (in each case in respect
of Equity Interests in the Parent) of the Parent or any of its Subsidiaries. 

7.10Burdensome Agreements.  Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments or other
distributions to any Loan Party or to otherwise transfer property to or invest  

--------------------------------------------------------------------------------

104

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations, (iii) of
any Subsidiary to make or repay loans to a Loan Party, or (iv) of the Loan
Parties or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person in favor of the Agent; provided, however, that this
clause (iv) shall not prohibit any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under clauses (c) or (f) of the
definition of Permitted Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) except, solely as and to the extent in effect on the Closing Date, for
the Indenture, requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person,

7.11Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (a) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or extending credit to others for
the purpose of purchasing or carrying any such Margin Stock or for any purpose
that violates the provisions of Regulation T, U or X of the FRB; (b) to
directly, or, to the best knowledge of any Loan party after due care and
inquiry, indirectly, make any payments to a Sanctioned Entity or a Sanctioned
Person, finance any investments in a Sanctioned Entity or a Sanctioned Person,
fund any investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Entity or a Sanctioned Person, fund any operations,
activities or business of a Sanctioned Entity or a Sanctioned Person, or in any
other manner that would result in a violation of Sanctions by any Person; (c) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws;
or (d) for purposes other than those permitted under this Agreement. 

7.12Amendment of Material Documents.  Amend, modify, supplement or waive any of
a Loan Party’s rights under (a) (i) its Organization Documents in a manner
materially adverse to the Credit Parties, or (ii) other than with respect to the
Indenture, any Material Contract or Material Indebtedness (other than on account
of any refinancing thereof otherwise permitted hereunder), in each case to the
extent that such amendment, modification or waiver would result in a Default or
Event of Default under any of the Loan Documents, would be materially adverse to
the Credit Parties or otherwise would be reasonably likely to have a Material
Adverse Effect, or (b) the Indenture or any Indebtedness issued thereunder
(solely excluding any supplement to the Indenture entered into in connection
with the issuance of any new Indebtedness thereunder, whether though a new
series of notes offering or otherwise so long as such supplement is issued on
terms identical to all Indebtedness outstanding under the Indenture as of the
Closing Date (other than with respect to amounts, issue and maturity dates,
interest rates and the terms on which such notes may be converted into, or
exchanged for, stock or other securities of the Parent, but including any
obligations of Parent to repurchase any such Indebtedness or make an offer to do
same)) without the prior written consent of Agent.   

7.13Fiscal Year.  Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as required  by
GAAP. 

7.14Deposit Accounts; Credit Card Processors.  Open new DDAs or deposit accounts
unless the Loan Parties shall have delivered to the Agent appropriate DDA
Notifications (to the extent requested by Agent pursuant to the provisions of
Section 6.13(b) hereof) or Blocked Account Agreements consistent with the
provisions of Section 6.13 and otherwise satisfactory to the Agent.  No Loan
Party shall maintain any bank accounts or enter into any agreements with Credit
Card Issuers or Credit Card Processors other than the ones expressly
contemplated herein or in Section 6.13 hereof. 

7.15Financial Covenant.  During the continuance of a Covenant Compliance Event,
permit the Consolidated Fixed Charge Coverage Ratio, calculated as of the last
day of each quarter, to be less than 1.00 : 1.00. 

--------------------------------------------------------------------------------

105

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------




ARTICLE VIII   EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default: 

(a)Non-Payment.  The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or any L/C
Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder and such failure under this clause (ii) continues for a period
of five (5) Business Days, or (iii) any other amount payable hereunder or under
any other Loan Document and such failure under this clause (iii) continues for a
period of five (5) Business Days; or 

(b)Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.13 or 6.14 or Article VII; or 

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or 

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (including, without limitation,
any Borrowing Base Certificate), or in completing any request for a Borrowing
via the Portal, shall be incorrect or misleading in any material respect when
made or deemed made (or, with respect to any representation, warranty,
certification, or statement of fact qualified by materiality, incorrect or
misleading in any respect); or 

(e)Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) (other than
any Specified L/C Obligations), or (B) fails to observe or perform any other
agreement or condition relating to any such Material Indebtedness (other than
Specified L/C Obligations) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the beneficiary or beneficiaries of any
Guarantee thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) any event of condition occurs that results in
Specified L/C Obligations that constitute Material Indebtedness becoming due or
requiring cash collateralization of any Specified L/C Obligation prior to its
scheduled maturity or termination date; or (iii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which a Loan Party
or any Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is an Affected Party  

--------------------------------------------------------------------------------

106

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(as so defined) and, in either event, the Swap Termination Value owed by the
Loan Party or such Subsidiary as a result thereof is greater than $50,000,000;
or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any of its Subsidiaries
institutes, consents to the institution of or declares its intention to
institute any proceeding under any Debtor Relief Law, or makes an assignment for
the benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or a proceeding
shall be commenced or a petition filed, without the application or consent of
such Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for sixty (60) calendar days or an order or decree approving or ordering any of
the foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or 

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 10 days after its issuance or
levy; or 

(h)Judgments.  There is entered against any Loan Party or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $50,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
is rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or 

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000
or which would reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $50,000,000 or which would reasonably likely
result in a Material Adverse Effect; or 

(j)Invalidity of Loan Documents.  (i)  Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party, any
Subsidiary thereof or any Governmental Authority contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be, or
shall be asserted  

--------------------------------------------------------------------------------

107

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

by any Loan Party, any Subsidiary thereof or any Governmental Authority not to
be, a valid and perfected Lien on any Collateral, with the priority required by
the applicable Security Document; or

(k)Change of Control.  There occurs any Change of Control; or 

(l)Cessation of Business. Except as otherwise expressly permitted hereunder, any
Loan Party shall take any action, or shall make a determination, whether or not
yet formally approved by any Loan Party’s management or board of directors, to
(i) from and after the date that is ninety (90) days after the Closing Date
(which date can be extended up to an additional thirty (30) days by the Agent in
its sole discretion), suspend the operation of all or a majority of its business
in the ordinary course, (ii) from and after the date that is ninety (90) days
after the Closing Date (which date can be extended up to an additional thirty
(30) days by the Agent in its sole discretion), suspend the payment of a
majority of its obligations in the ordinary course or suspend the performance
under Material Contracts in the ordinary course (other than the Obligations),
(iii) solicit proposals for the liquidation of, or undertake to liquidate, all
or a material portion of its assets or Store locations, or (iv) solicit
proposals for the employment of, or employ, an agent or other third party to
conduct a program of closings, liquidations, or “Going-Out-Of-Business” sales of
any material portion of its business; or 

(m)Loss of Collateral.  There occurs any uninsured loss to any material portion
of the Collateral; or 

(n)Breach of Contractual Obligation.  Any Loan Party or any Subsidiary thereof
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Contract or fails to observe or perform any other agreement or condition
relating to any such Material Contract or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or 

(o)Indictment.  The indictment or institution of any legal process or proceeding
against, any Loan Party or any Subsidiary thereof, under any federal, state,
municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony; 

(p)Guaranty.  The termination or attempted termination of any Facility Guaranty
except as expressly permitted hereunder or under any other Loan Document; 

(q)Subordination.  (i)  The subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness, or provisions of any intercreditor
agreement entered into by the Agent after the date hereof, any such provisions
being referred to as the “Intercreditor Provisions”, shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Indebtedness; or (ii) any
Borrower or any other Loan Party shall, directly or indirectly, (A) make any
payment on account of any Subordinated Indebtedness that has been contractually
subordinated in right of payment to the payment of the Obligations, except to
the extent that such payment is permitted by the terms of the Intercreditor
Provisions applicable to such Subordinated Indebtedness or (B) disavow or
contest in any manner (1) the effectiveness, validity or enforceability of any
of the Intercreditor Provisions, (2) that the Intercreditor Provisions exist for
the benefit of the Credit Parties, or (3) in the case of Subordinated
Indebtedness, that all payments of principal of or premium and interest on the  

--------------------------------------------------------------------------------

108

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

applicable Subordinated Indebtedness, or realized from the liquidation of any
property of any Loan Party, shall be subject to any of the Intercreditor
Provisions.

8.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions: 

(a)declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated; 

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other Obligations (other than Obligations
under any Swap Contract) to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Loan Parties; 

(c)require that the Loan Parties Cash Collateralize the L/C Obligations; and 

(d)whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties; 

provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party or any Subsidiary thereof under Section 8.01(f), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

Each of the Lenders agrees that it shall not, unless specifically requested to
do so in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Loan Party or to foreclose any Lien on, or otherwise enforce any
security interest in, or other rights to, any of the Collateral.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order: 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting (i) fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) and (ii) principal

--------------------------------------------------------------------------------

109

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

and accrued and unpaid interest on any Agent Permitted Overadvances, in all
cases, payable to the Agent;

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances (to the extent not payable
pursuant to clause First above);

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Fifth payable
to them;

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Seventh held by them;

Eighth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;

Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations for which a
claim has been asserted but excluding any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Ninth held by them;

Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

Eleventh, to payment of all other Obligations arising from Bank Products (other
than Specified L/C Obligations) to the extent secured under the Security
Documents, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Eleventh held by them;

Twelfth, to the payment of all other Obligations (other than the Specified L/C
Obligations) to the extent secured under the Security Documents, ratably among
the Credit Parties in proportion to the respective amounts described in this
clause Twelfth held by them;

--------------------------------------------------------------------------------

110

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Thirteenth, to payment or Cash Collateralization of all Obligations arising from
the Specified L/C Obligations to the extent secured by the Security Documents,
ratably among the applicable Credit Parties proportion to the respective amounts
described in this clause Thirteenth held by them, up to and including the amount
most recently provided to the Agent pursuant to Section 9.12(a);

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX   THE AGENT

9.01Appointment and Authority.  Each of the Lenders and the Swing Line Lender
hereby irrevocably appoints Wells Fargo to act on its behalf as the Agent
hereunder and under the other Loan Documents (other than the Swap Contracts) and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof (including,
without limitation, acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations),
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Agent, the Lenders
and the L/C Issuer, and no Loan Party or any Subsidiary thereof shall have
rights as a third party beneficiary of any of such provisions. 

9.02Rights as a Lender.  The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though they were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the hereunder
and without any duty to account therefor to the Lenders. 

9.03Exculpatory Provisions.  The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents.
 Without limiting the generality of the foregoing, the Agent: 

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing; 

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and 

--------------------------------------------------------------------------------

111

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity. 

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Applicable Lenders.  Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
 In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

9.04Reliance by Agent.  The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including, but not limited to,
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the Agent
shall have received written notice to the contrary from such Lender or the L/C
Issuer prior to the making of such Loan or the issuance of such Letter of
Credit.  The Agent may consult with legal counsel (who may be counsel for any
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. 

9.05Delegation of Duties.  The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent (including, without
limitation, appointing a sub-collateral agent in connection with any portion of
the Collateral).  The Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions  

--------------------------------------------------------------------------------

112

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

of this Article shall apply to any such sub-agent and to the Related Parties of
the Agent and any such sub-agent, and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as the Agent.

9.06Resignation of Agent.  The Agent may at any time give written notice of its
resignation to the Lenders and the Lead Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Lead Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Lead Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Agent on behalf
of the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Lead Borrower and such successor.  After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent hereunder. 

Any resignation by Wells Fargo as Agent pursuant to this Section shall also
constitute its resignation as Swing Line Lender and the resignation of Wells
Fargo as L/C Issuer.  Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07Non-Reliance on Agent and Other Lenders.  Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  Except as provided in Section 9.12, the Agent shall
not have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agent. 

--------------------------------------------------------------------------------

113

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunners, Joint Lead Arrangers, Syndication Agent or Documentation
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as the Agent, a Lender or the L/C Issuer hereunder. 

9.09Agent May File Proofs of Claim.  In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, the Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise 

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer the Agent and such
Credit Parties under Sections 2.03, 2.09 and 10.04) allowed in such judicial
proceeding; and 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.

9.10Collateral and Guaranty Matters.  The Credit Parties irrevocably authorize
the Agent, at its option and in its discretion, 

(a)to release any Lien on any property granted to or held by the Agent under any
Loan Document (i) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations for
which no claim has been asserted) and the expiration, termination or Cash
Collateralization of all Letters of Credit, (ii) that is sold or to be sold as
part of or in connection with any sale or other disposition permitted hereunder
or under any other Loan Document, or (iii) if approved, authorized or ratified
in writing by the Applicable Lenders in accordance with Section 10.01; 

(b)to subordinate any Lien on any property granted to or held by the Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by clause (h) of the definition of Permitted Encumbrances; and 

--------------------------------------------------------------------------------

114

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(c)to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. 

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10.  In each
case as specified in this Section 9.10, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

9.11Notice of Transfer.  The Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06. 

9.12Reports and Financial Statements.  By signing this Agreement, each Lender: 

(a)agrees to furnish the Agent (and thereafter at such frequency as the Agent
may reasonably request) with a summary of all Other Liabilities (including
Specified L/C Obligations) due or to become due to such Lender. In connection
with any distributions to be made hereunder, the Agent shall be entitled to
assume that no amounts are due to any Lender on account of Other Liabilities
(including Specified L/C Obligations) unless the Agent has received written
notice thereof from such Lender; 

(b)is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all Borrowing Base Certificates and
financial statements required to be delivered by the Lead Borrower hereunder,
all commercial finance examinations and appraisals of the Collateral received by
the Agent and notices received from the Lead Borrower under Section 6.03
(collectively, the “Reports”); 

(c)expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report; 

(d)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel; 

(e)agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and 

(f)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including  

--------------------------------------------------------------------------------

115

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

attorney costs) incurred by the Agent and any such other Lender preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.

9.13Agency for Perfection.  Agent and each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the Agent
and the Lenders, in assets which, in accordance with Article 9 of the UCC or any
other applicable Law of the United States can be perfected only by possession.
 Should any Lender (other than the Agent) obtain possession of any such
Collateral, such Lender shall notify the Agent thereof, and, promptly upon the
Agent’s request therefor shall deliver such Collateral to the Agent or otherwise
deal with such Collateral in accordance with the Agent’s instructions. 

9.14Indemnification of Agent.  Without limiting the obligations of the Loan
Parties hereunder, the Lenders hereby agree to indemnify the Agent, the L/C
Issuer and any Related Party, as the case may be, ratably according to their
Applicable Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent, the L/C Issuer and their Related Parties in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted to be taken by the Agent, the L/C Issuer and
their Related Parties in connection therewith; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s, the L/C Issuer’s and their Related Parties’ gross negligence
or willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction. 

9.15Relation among Lenders.  The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender. 

9.16Defaulting Lenders. 

(a)Notwithstanding the provisions of Section 2.14 hereof, the Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by the Borrowers
to the Agent for the Defaulting Lender’s benefit or any proceeds of Collateral
that would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, the Agent shall transfer any
such payments (i) first, to the Swing Line Lender to the extent of any Swing
Line Loans that were made by the Swing Line Lender and that were required to be,
but were not, paid by the Defaulting Lender, (ii) second, to the L/C Issuer, to
the extent of the portion of a Letter of Credit Disbursement that was required
to be, but was not, paid by the Defaulting Lender, (iii) third, to each
Non-Defaulting Lender ratably in accordance with their Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of a Loan (or
other funding obligation) was funded by such other Non-Defaulting Lender), (iv)
to the Cash Collateral Account, the proceeds of which shall be retained by the
Agent and may be made available to be re-advanced to or for the benefit of the
Borrowers (upon the request of the Lead Borrower and subject to the conditions
set forth in Section 4.02) as if such Defaulting Lender had made its portion of
the Loans (or other funding obligations) hereunder, and (v) from and after the
date on which all other Obligations have been paid in full, to such Defaulting
Lender.  Subject to the foregoing, the Agent may hold and, in its discretion,
re-lend to the Borrowers for the account of such Defaulting Lender the amount of
all such payments received and retained by the Agent for the account of such
Defaulting Lender.  Solely for the purposes of voting or consenting to matters
with respect to the Loan Documents (including the calculation of Applicable
Percentages in connection therewith) and for the purpose of calculating the fee
payable under Section 2.09(a), such Defaulting Lender shall  

--------------------------------------------------------------------------------

116

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero; provided, that the foregoing shall not apply to any of the matters
governed by Section 10.01(a) through (c).  The provisions of this Section 9.16
shall remain effective with respect to such Defaulting Lender until the earlier
of (y) the date on which all of the Non-Defaulting Lenders, the Agent, the L/C
Issuer, and the Borrowers shall have waived, in writing, the application of this
Section 9.16 to such Defaulting Lender, or (z) the date on which such Defaulting
Lender pays to the Agent all amounts owing by such Defaulting Lender in respect
of the amounts that it was obligated to fund hereunder, and, if requested by the
Agent, provides adequate assurance of its ability to perform its future
obligations hereunder (on which earlier date, so long as no Event of Default has
occurred and is continuing, any remaining cash collateral held by the Agent
pursuant to Section 9.16(b) shall be released to the Borrowers).  The operation
of this Section 9.16 shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to the Agent, the L/C Issuer, the Swing Line Lender, or to
the Lenders other than such Defaulting Lender.  Any failure by a Defaulting
Lender to fund amounts that it was obligated to fund hereunder shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
the Borrowers, at their option, upon written notice to the Agent, to arrange for
a substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to the Agent.  In connection with
the arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Assumption in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than any Other Liabilities, but including (1) all interest,
fees (except any Commitment Fees or Letter of Credit Fees not due to such
Defaulting Lender in accordance with the terms of this Agreement), and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Applicable Percentage of its participation in the Letters of Credit);
provided, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Credit Parties’ or the
Loan Parties’ rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund.  In the event of a direct conflict
between the priority provisions of this Section 9.16 and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 9.16 shall control and govern.

(b)If any Swing Line Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then: 

(i)such Defaulting Lender’s participation interest in any Swing Line Loan or
Letter of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the Outstanding Amount sum of all Non-Defaulting Lenders’ Credit Extensions
after giving effect to such reallocation does not exceed the total of all
Non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time; 

(ii)if the reallocation described in clause (b)(i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Agent (x) first, prepay such Defaulting Lender’s participation in
any outstanding Swing Line Loans (after giving effect to any partial
reallocation pursuant to clause (b)(i) above) and (y) second, cash  

--------------------------------------------------------------------------------

117

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

collateralize such Defaulting Lender’s participation in Letters of Credit (after
giving effect to any partial reallocation pursuant to clause (b)(i) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Agent, for so long as such L/C Obligations are
outstanding; provided, that the Borrowers shall not be obligated to cash
collateralize any Defaulting Lender’s participations in Letters of Credit if
such Defaulting Lender is also the L/C Issuer;

(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
participation in Letters of Credit Exposure pursuant to this Section 9.16(b),
the Borrowers shall not be required to pay any Letter of Credit Fees to the
Agent for the account of such Defaulting Lender pursuant to Section 2.03 with
respect to such cash collateralized portion of such Defaulting Lender’s
participation in Letters of Credit during the period such participation is cash
collateralized; 

(iv)to the extent the participation by any Non-Defaulting Lender in the Letters
of Credit is reallocated pursuant to this Section 9.16(b), then the Letter of
Credit Fees payable to the Non-Defaulting Lenders pursuant to Section 2.03 shall
be adjusted in accordance with such reallocation; 

(v)to the extent any Defaulting Lender’s participation in Letters of Credit is
neither cash collateralized nor reallocated pursuant to this Section 9.16(b),
then, without prejudice to any rights or remedies of the L/C Issuer or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.03 with respect to such
portion of such participation shall instead be payable to the L/C Issuer until
such portion of such Defaulting Lender’s participation is cash collateralized or
reallocated; 

(vi)so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to make any Swing Line Loan and the L/C Issuer shall not be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender’s Applicable Percentage of such Swing Line
Loans or Letter of Credit cannot be reallocated pursuant to this Section 9.16(b)
or (y) the Swing Line Lender or the L/C Issuer, as applicable, has not otherwise
entered into arrangements reasonably satisfactory to the Swing Line Lender or
the L/C Issuer, as applicable, and the Borrowers to eliminate the Swing Line
Lender’s or L/C Issuer’s risk with respect to the Defaulting Lender’s
participation in Swing Line Loans or Letters of Credit; and 

(vii)The Agent may release any cash collateral provided by the Borrowers
pursuant to this Section 9.16(b) to the L/C Issuer and the L/C Issuer may apply
any such cash collateral to the payment of such Defaulting Lender’s Applicable
Percentage of any Letter of Credit Disbursement that is not reimbursed by the
Borrowers pursuant to Section 2.03.  Subject to Section 10.26, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation. 

9.17Co-Syndication Agent; Co-Documentation Agents and Joint Lead Arrangers.
 Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, no Person who is or becomes a Co-Syndication Agent or a
Co-Documentation Agent nor the Joint Lead Arrangers shall have any powers,
rights, duties, responsibilities or liabilities with respect to this Agreement
and the other Loan Documents. 

--------------------------------------------------------------------------------

118

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

9.18Providers.  Each provider of Bank Products (including Specified L/C
Obligations) and Cash Management Services (each, a “Provider”) in its capacity
as such shall be deemed a third party beneficiary hereof and of the provisions
of the other Loan Documents for purposes of any reference in a Loan Document to
the parties for whom the Agent is acting.  The Agent hereby agrees to act as
agent for such Providers and, by virtue of entering into an agreement in respect
of Bank Products or Cash Management Services (each, a “Specified Agreement”),
the applicable Provider automatically shall be deemed to have appointed each
Agent as its agent and to have accepted the benefits of the Loan Documents.  It
is understood and agreed that the rights and benefits of each Provider under the
Loan Documents consist exclusively of such Provider’s being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to the
Agent and the right to share in payments and collections out of the Collateral
as more fully set forth herein. In addition, each Provider, by virtue of
entering into a Specified Agreement, automatically shall be deemed to have
agreed that the Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release Bank Products Reserves and reserves in
respect of Cash Management Services and that if reserves are established there
is no obligation on the part of the Agent to determine or insure whether the
amount of any such reserve is appropriate or not.  The Agent shall have no
obligation to calculate the amount due and payable with respect to any Other
Liabilities, but may rely upon a written notice from the applicable Provider
provided pursuant to Section 9.12(a).  In the absence of an updated written
notice, the Agent shall be entitled to assume that the amount due and payable to
the applicable Provider is the amount last certified to the Agent by such
Provider as being due and payable (less any distributions made to such Provider
on account thereof).  Borrowers may obtain Bank Products or Cash Management
Services from any Provider, although Borrowers are not required to do so.  Each
Borrower acknowledges and agrees that no Provider has committed to provide any
Bank Products or Cash Management Services and that any provision of any Bank
Products or Cash Management Services by any Provider is in the sole and absolute
discretion of such Provider. 


ARTICLE X   MISCELLANEOUS

10.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document (other than Swap Contracts, Bank Products or Cash
Management Services), and no Consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Agent, with the
Consent of the Required Lenders, and the Lead Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Agent, and each such waiver
or Consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall: 

(a)increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.02) without the written Consent of such Lender; 

(b)as to any Lender, postpone any date fixed by this Agreement or any other Loan
Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction or
termination of the Aggregate Commitments hereunder or under any other Loan
Document without the written Consent of such Lender; 

(c)as to any Lender, reduce the principal of, or the rate of interest specified
herein on, any Loan held by such Lender, or (subject to clause (iv) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the  

--------------------------------------------------------------------------------

119

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

account of such Lender, without the written Consent of each Lender entitled to
such amount; provided, however, that only the Consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or to reduce any fee payable hereunder;

(d)as to any Lender, change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby or the relative
priorities of such payments without the written Consent of such Lender; 

(e)(i) change any provision of this Section or the definition of “Required
Lenders” or “Supermajority Lenders” or other provisions of this Agreement
specifying the number of percentage or Lenders required to waive, amend or
modify rights hereunder without the written Consent of all Lenders; and (ii)
change, modify, amend or waive any provision of (a) through (k) of this Section
10.01 without the written Consent of all Lenders; 

(f)except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender; 

(g)except for Permitted Dispositions, release all or substantially all of the
Collateral from the Liens of the Security Documents without the written Consent
of each Lender; 

(h)except as provided in Section 2.15, increase the Aggregate Commitments
without the written Consent of each Lender; 

(i)increase the advance rate percentages applicable to Eligible Inventory and
Eligible Credit Card Receivables in the “Borrowing Base” without the written
Consent of each Lender; change the definition of the term “Borrowing Base” or
any component definition thereof if as a result thereof the amounts available to
be borrowed by the Borrowers would be increased without the written Consent of
the Supermajority Lenders, provided that the foregoing shall not limit the
discretion of the Agent to change, establish or eliminate any Reserves; 

(j)modify the definitions of Permitted Overadvance or Agent Permitted
Overadvance so as to increase the amount thereof or, except as provided in such
definition, the time period for which a Permitted Overadvance or Agent Permitted
Overadvance may remain outstanding without the written Consent of each Lender;
and 

(k)except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender; 

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; (iv) the Fee Letters may be amended, or
rights or privileges thereunder waived, in a writing executed only by the Agent
and the parties thereto; and (v) any amendment contemplated by Section 1.09 in
connection

--------------------------------------------------------------------------------

120

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

with a Benchmark Transition Event or an Early Opt-In Election shall be effective
as contemplated by such Section 1.09.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.

Each of the parties hereto acknowledges and agrees that, if there is any Real
Estate subject to a mortgage or deed of trust, any increase, extension or
renewal of any of the Aggregate Commitments or Loans or any other incremental or
additional credit facilities hereunder (but excluding (i) any continuation or
conversion of borrowings, or (ii) the making of any Loans or issuance of any
Letters of Credit, or (iii) any increases in connection with Section 2.15) shall
be subject to and conditioned upon: (1) the prior delivery of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such Real Estate subject
to a mortgage or deed of trust as required by Flood Laws and as otherwise
reasonably required by the Agent and (2) the Agent shall have received written
confirmation from the Lenders that flood insurance due diligence and flood
insurance compliance have been completed by the Lenders (such written
confirmation not to be unreasonably conditioned, withheld or delayed).

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

10.02Notices; Effectiveness; Electronic Communications. 

(a)Notices Generally.  Except as provided in subsection (b) below, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows: 

(i)if to the Loan Parties, the Agent, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address specified for such
Person on Schedule 10.02; and 

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address specified in its Administrative Questionnaire. 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

--------------------------------------------------------------------------------

121

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(b)Electronic Communications.  Notices and other communications to the Loan
Parties, the Lenders and the L/C Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
 The Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Loan Parties’ or the Agent’s transmission of Borrower Materials or any
other communications through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Loan
Party, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages). 

(d)Change of Address, Etc.  Each of the Loan Parties, the Agent, the L/C Issuer
and the Swing Line Lender may change its address or telecopier for notices and
other communications hereunder, or, solely with respect to communications, may
change its telephone number, by notice to the other parties hereto.  Each other
Lender may change its address or telecopier number for notices and other
communications hereunder by notice to the Lead Borrower, the Agent, the L/C
Issuer and the Swing Line Lender.  In addition, each Lender agrees to notify the
Agent from time to time to ensure that the Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. 

--------------------------------------------------------------------------------

122

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(e)Reliance by Agent, L/C Issuer and Lenders.  The Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including, without
limitation, all Requests for Credit Extensions) purportedly given by or on
behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Agent, the L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties (including, without limitation, pursuant to any Requests for Credit
Extensions).  All telephonic communications with the Agent may be recorded by
the Agent, and each of the parties hereto hereby consents to such recording. 

10.03No Waiver; Cumulative Remedies.  No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default or Event of Default at the time. 

10.04Expenses; Indemnity; Damage Waiver. 

(a)Costs and Expenses.  The Borrowers shall pay all Credit Party Expenses
(subject to the provisions of Section 6.10). 

(b)Indemnification by the Loan Parties.  The Loan Parties shall indemnify the
Agent (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related reasonable and documented expenses
(including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee, limited in the case of counsel to one primary
counsel to Agent, and of one special and local counsel in each relevant
jurisdiction (it being agreed that, in the case of any actual or perceived
conflict of interest between or among any Indemnified Persons, such Indemnified
Persons shall be deemed not to be similarly situated and each such group of
Indemnified Persons shall be entitled to additional counsel)), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agent (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit,
any bank advising or confirming a Letter of Credit or any other nominated person
with respect to a Letter of Credit seeking to be reimbursed or indemnified or
compensated, and any third party seeking to enforce the rights of a Borrower,
beneficiary, nominated person, transferee,  

--------------------------------------------------------------------------------

123

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

assignee of Letter of Credit proceeds, or holder of an instrument or document
related to any Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of its Subsidiaries, (iv) any claims of, or
amounts paid by any Credit Party to, a Blocked Account Bank or other Person
which has entered into a control agreement with any Credit Party hereunder, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party or any of the Loan Parties’ directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by a Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction, or (z) result from a claim (other than a claim
against Wells Fargo acting in its capacity as Agent or any of its Affiliates or
its or their respective Related Parties) solely between or among Indemnified
Parties not arising from any act or omission by the Loan Parties or their
Affiliates.

(c)Reimbursement by Lenders.  Without limiting their obligations under Section
9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agent
(or any such sub-agent) or L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d). 

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction. 

(e)Payments.  All amounts due under this Section shall be payable on demand
therefor. 

--------------------------------------------------------------------------------

124

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(f)Survival.  The agreements in this Section shall survive the resignation of
the Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. 

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement. 

10.06Successors and Assigns. 

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement. 

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions: 

(i)Minimum Amounts. 

(A)In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and 

(B)In any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding  

--------------------------------------------------------------------------------

125

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be less than
$10,000,000 unless each of the Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Lead Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed and shall be
deemed given if the Lead Borrower has not responded to a request for such
consent within seven (7) Business Days); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans; 

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in
addition: 

(A)the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed and which shall be deemed given if the Lead Borrower has not
responded to a request for such consent within seven (7) Business Days) shall be
required unless (1) a Default or Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; and 

(B)the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and 

(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and 

(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment. 

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire. 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender

--------------------------------------------------------------------------------

126

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, the Borrowers (at
their expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).

(c)Register.  The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Loan Parties, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Lead Borrower and any Lender at any reasonable time and from
time to time upon reasonable prior notice. 

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder. 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
 To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant  

--------------------------------------------------------------------------------

127

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

and such Participant agrees, for the benefit of the Loan Parties, to comply with
Section 3.01(e) as though it were a Lender.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. 

(g)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. 

(h)Resignation as L/C Issuer or Swing Line Lender after Assignment.
 Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon thirty (30) days’ notice to the Lead Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the
Lead Borrower, Wells Fargo may resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Lead Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Lead Borrower to
appoint any such successor shall affect the resignation of Wells Fargo as L/C
Issuer or Swing Line Lender, as the case may be.  If Wells Fargo resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans pursuant to Section 2.03(e)).  If Wells Fargo resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Wells Fargo to effectively assume the obligations of Wells Fargo
with respect to such Letters of Credit. 

10.07Treatment of Certain Information; Confidentiality.  Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena  

--------------------------------------------------------------------------------

128

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties, or (i) Information pertaining
to this Agreement routinely provided by arrangers to data service providers or
market data collectors, including league table providers, that serve the lending
industry.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the Agent or
the Required Lenders, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Lead Borrower and the Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. 

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Agent  

--------------------------------------------------------------------------------

129

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
 Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, pdf or other electronic transmission shall be as effective as delivery
of a manually executed counterpart of this Agreement. 

10.11Survival.  All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.  Further, the provisions of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 and Article IX shall survive and remain in full
force and effect regardless of the repayment of the Obligations, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.  In connection with the termination
of this Agreement and the release and termination of the security interests in
the Collateral, the Agent may require such indemnities and collateral security
as they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) any obligations
that may thereafter arise with respect to the Other Liabilities and (z) any
Obligations that may thereafter arise under Section 10.04. 

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 

10.13Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and  

--------------------------------------------------------------------------------

130

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a)the Borrowers shall have paid to the Agent the assignment fee specified in
Section 10.06(b); 

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts); 

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and 

(d)such assignment does not conflict with applicable Laws. 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc. 

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW. 

(b)SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. 

--------------------------------------------------------------------------------

131

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(c)WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. 

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. 

(e)ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY
FEDERAL COURT SITTING THEREIN AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH
ACTION. 

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 

10.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any  

--------------------------------------------------------------------------------

132

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any of the Credit Parties has advised or is currently
advising any Loan Party or any of its Affiliates on other matters) and none of
the Credit Parties has any obligation to any Loan Party or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Credit
Parties and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate.  Each of the Loan Parties hereby waives
and releases, to the fullest extent permitted by law, any claims that it may
have against each of the Credit Parties with respect to any breach or alleged
breach of agency or fiduciary duty.

10.17Patriot Act Notice.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Loan Parties that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
each Loan Party in accordance with the Patriot Act.  In addition, Agent and each
Lender shall have the right to periodically conduct due diligence (including,
without limitation, in respect of information and documentation as may
reasonably be requested by the Agent or any Lender from time to time for
purposes of compliance by the Agent or such Lender with applicable Laws
(including, without limitation, the Patriot Act and other “know your customer”
and Anti-Money Laundering Laws), and any policy or procedure implemented by the
Agent or such Lender to comply therewith) on all Loan Parties, their senior
management and key principals and legal and beneficial owners.  Each Loan Party
agrees to cooperate in respect of the conduct of such due diligence and further
agrees that the reasonable costs and charges for any such due diligence by Agent
shall constitute Credit Party Expenses hereunder and be for the account of
Borrowers. 

10.18Foreign Asset Control Regulations.  Neither of the advance of the Loans nor
the use of the proceeds of any thereof will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Patriot Act.  Furthermore, none of the Borrowers or their Affiliates (a) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such “blocked person” or in any manner violative of any such order. 

10.19Time of the Essence.  Time is of the essence of the Loan Documents. 

10.20Designation as Senior Funded Debt.  All Obligations shall be “Senior Funded
Debt” for purposes of and as defined in the Indenture. 

10.21Press Releases. 

(a)Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or  

--------------------------------------------------------------------------------

133

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

its Affiliates or referring to this Agreement or the other Loan Documents
without at least two (2) Business Days’ prior notice to the Agent and without
the prior written consent of the Agent unless (and only to the extent that) such
Credit Party or Affiliate is required to do so under applicable Law and then, in
any event, such Credit Party or Affiliate will consult with the Agent before
issuing such press release or other public disclosure.

(b)Each Loan Party consents to the publication by the Agent, any Lender or their
respective representatives of advertising material, including any “tombstone,”
press release or comparable advertising, on its website or in other marketing
materials of Agent, relating to the financing transactions contemplated by this
Agreement using any Loan Party’s name, product photographs, logo, trademark or
other insignia.  The Agent or such Lender shall provide a draft reasonably in
advance of any advertising material, “tomb stone” or press release to the Lead
Borrower for review and comment prior to the publication thereof.  The Agent and
Lenders reserve the right to provide to industry trade organizations and loan
syndication and pricing reporting services information necessary and customary
for inclusion in league table measurements. 

10.22Additional Waivers. 

(a)The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party. 

(b)The obligations of each Loan Party  shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments). 

(c)To the fullest extent permitted by applicable Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Agent and the other Credit Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Loan Party, or  

--------------------------------------------------------------------------------

134

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated.  Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

(d)Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement.  Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness.  If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents.  Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers.  As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101 (31)
of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 5 of the UFCA. 

(e)Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party hereby absolutely,
knowingly, unconditionally, and expressly waives any and all claim, defense or
benefit arising directly or indirectly under any one or more of Sections 2787 to
2855 inclusive of the California Civil Code or any similar law of California. 

10.23No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement. 

--------------------------------------------------------------------------------

135

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

10.24Attachments.  The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail. 

10.25Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Facility Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.25 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.25, or otherwise under the Facility Guaranty, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 10.25
constitute, and this Section 10.25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. 

10.26Acknowledgment and Consent to Bail-In of Affected Financial Institutions.
 Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an Affected Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: 

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution;
and 

(b)the effects of any Bail-in Action on any such liability, including, if
applicable: 

(i)a reduction in full or in part or cancellation of any such liability; 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority. 

10.27Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Contracts
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact  

--------------------------------------------------------------------------------

136

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. 

(b)As used in this Section 10.27, the following terms have the following
meanings: 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b); 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b). 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).  

[remainder of page intentionally left blank]

--------------------------------------------------------------------------------

137

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

[BORROWERS/GUARANTORS]

By: /s/      

Name:     

Title:        

--------------------------------------------------------------------------------

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as Agent

By:  /s/     

Name:      

Its Authorized Signatory

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION as L/C Issuer, as a Lender and Swing Line
Lender

By:  /s/     

Name:   

Its Authorized Signatory

 

[OTHER LENDERS]

By: /s/    

Name:       

Its         

--------------------------------------------------------------------------------